Case 20-06252-lrc   Doc 1   Filed 11/08/20 Entered 11/08/20 22:27:29   Desc Main
                            Document     Page 1 of 104



                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

   IN RE:                                   :
                                            :        CHAPTER 7
   MARVELAY, LLC d/b/a THRILLANT,           :
   SPOT RESERVATION, AND                    :
   RUSHCUBE,                                :
                                            :        CASE NO. 18-69019-LRC
                Debtor.                     :
                                            :
                                            :
   MARTHA A. MILLER, Chapter 7 Trustee      :
   for MARVELAY, LLC d/b/a THRILLANT,       :
   SPOT RESERVATION, AND RUSHCUBE,          :
                                            :
                Plaintiff.                  :
                                            :
   v.                                       :        ADVERSARY PROCEEDING
                                            :        NO. _________________
   CARY QUATTROCCHI, ASTA QUATTROCCHI,:
   CHRIS SURHOFF f/k/a CHRIS QUATTROCCHI, :
   ERRAN FAIN YEARTY, LISA STRAWN,          :
   YVONNE CROOKS CLINE, JOHN                :
   QUATTROCCHI, DARLENE A. ZDROJEWSKI, :
   4DZ, LLC (d/b/a SKYDIVE ALABAMA,         :
   SKYDIVE GEORGIA, SKYDIVE TENNESSEE, :
   SKYLANDER/SOUTH CAROLINA                 :
   SKYDIVING); SDG, LLC (d/b/a SKYDIVE      :
   ALABAMA, SKYDIVE GEORGIA, SKYDIVE :
   TENNESSEE), WIND FAVOR, LLC (d/b/a       :
   SKYDIVE PHILADELPHIA), SDPA, LLC (d/b/a :
   SKYDIVE PHILADELPHIA), SOUTH             :
   CAROLINA SKYDIVING, LLC (d/b/a SC        :
   SKYDIVING, SOUTH CAROLINA                :
   SKYDIVING), EWOK, LLC, FALKEN, LLC       :
   (d/b/a TRIDENT TECHNOLOGY), CAMORIN, :
   LLC, GRANTER MEDIA, INC, BILATERAL,      :
   LLC (d/b/a BILATERAL MARKETING), THIRTY:
   RED, LLC, ALBRIGHT, LLC, SONIC AIR, LLC, :
   METROPOLITAN CLASSIC CARS, INC., and     :
   FIRM FOUNDATIONS, INC.                   :
                                            :
                Defendants.                 :
                                            :
Case 20-06252-lrc       Doc 1   Filed 11/08/20 Entered 11/08/20 22:27:29           Desc Main
                                Document     Page 2 of 104



                                          COMPLAINT

          COMES NOW Martha A. Miller, as the Chapter 7 Trustee (“Trustee” or “Plaintiff’)

   for the bankruptcy estate of Marvelay, LLC (“Marvelay” or “Debtor”) and plaintiff herein,

   and files this Complaint against: (i) Cary Quattrocchi, Asta Quattrocchi, Chris Surhoff f/k/a

   Chris Quattrocchi, Erran Fain Yearty, Lisa Strawn, and Yvonne Crooks Cline (collectively,

   the “Insider Defendants”); (ii) John Quattrocchi and Darlene A. Zdrojewski (collectively the

   “Related Insider Defendants”); (iii) 4DZ, LLC (d/b/a Skydive Alabama, Skydive Georgia,

   Skydive Tennessee, Skylander/South Carolina Skydiving), SDG, LLC (d/b/a Skydive

   Alabama, Skydive Georgia, Skydive Tennessee), Wind Favor, LLC (d/b/a Skydive

   Philadelphia), SDPA, LLC (d/b/a Skydive Philadelphia), South Carolina Skydiving, LLC

   (d/b/a SC Skydiving, South Carolina Skydiving) (collectively, the “Affiliated Drop Zone

   Defendants”); (iv) Ewok, LLC, Falken, LLC (d/b/a Trident Technology), Camorin, LLC,

   Granter Media, Inc, Bilateral, LLC (d/b/a Bilateral Marketing), Thirty Red, LLC, Albright,

   LLC, and Sonic Air, LLC (collectively, the “Affiliated Entity Defendants”); (v) Metropolitan

   Classic Cars, Inc., and Firm Foundations, Inc. (the “Thirty Red Transferee Defendants”) (the

   Insider Defendants, Related Insider Defendants, Affiliated Drop Zone Defendants, and

   Affiliated Entity Defendants, are collectively referred to herein as the “Defendants,” which

   does not include the Thirty Red Transferee Defendants). In support of the Complaint, Plaintiff

   states as follows:

                                NATURE OF THE PROCEEDING

          1.      This adversary proceeding arises from a highly profitable and illegal scheme

   masterminded by Cary Quattrocchi designed to defraud and deceive consumers into

   purchasing adventure and leisure experiences through deceptive, misleading and fraudulent

   marketing practices. A significant majority of Marvelay’s consumers were victims of the
                                                 2
Case 20-06252-lrc      Doc 1     Filed 11/08/20 Entered 11/08/20 22:27:29              Desc Main
                                 Document     Page 3 of 104



   scheme as a result of the scheme’s willful and systematic misappropriation of intellectual

   property rights of locally based businesses through the use of sales practices and thousands of

   websites designed to trick the consumer into believing they were making a purchase from an

   actual operating business as opposed to making a purchase through an agent with a substantial

   markup. Over the course of the scheme, there were hundreds of thousands of consumer

   victims, at least 60,000 of whom were victimized within the four years before the Petition

   Date (as defined herein), and hundreds of small business victims, resulting in tens of millions

   of dollars of claims against Marvelay.

          2.      Cary Quattrocchi, his family members, and especially close friends and entities

   which they dominate and control, either directly or indirectly, have engaged and continue to

   engage in a series of fraudulent transfers and deceptions, including the systematic

   concealment and destruction of business records, as an integral part of the scheme so that they

   may continue to enrich themselves and escape liability from the victims of their illegal

   conduct. There is a decades long pattern of fraudulently conveying assets to newly created

   entities, using different trade names, changing the names of owners, managers, members and

   officers, and concealing the actual beneficial owner or owners of the entities and assets used

   in the scheme to avoid liability from existing litigation and the taint of their illegal conduct.

          3.      Cary Quattrocchi, his family members, and especially close friends have

   personally benefited and continue to benefit from the successful and profitable operation of

   the illegal scheme that has been in existence since late 2002. For example, in February 2015,

   Cary Quattrocchi and an entity named Albright, LLC, purchased a lakefront home for

   $700,000.00 on Lake Lanier and shortly thereafter proceeded to spend at least $117,112.72

   improving the property. On December 18, 2018, shortly after being released from the Cobb



                                                   3
Case 20-06252-lrc      Doc 1    Filed 11/08/20 Entered 11/08/20 22:27:29              Desc Main
                                Document     Page 4 of 104



   County jail after being incarcerated for 30 days for contempt as a result of willful violations

   of the Cobb County Superior Court’s October 11, 2018 order entered in Second Georgia

   Action (as defined herein ), Erran Fain Yearty (“Erran Yearty”) travelled to Hawaii for a

   luxury vacation.

          4.      Cary Quattrocchi, his family members, and especially close friends and entities

   which they dominate and control enriched themselves by retaining millions of dollars in

   revenues generated by the operation of the call center located at 2601 Summer St., Kennesaw,

   Georgia (formerly 2593 Kennesaw Due West Road, Kennesaw, Georgia)(the “Due West

   Property”) and by related operations and maintenance of websites, only remitting what was

   necessary to pay employees operating the call center and maintaining the websites for the

   benefit of the Affiliated Entity Defendants and other entities. Cary Quattrocchi, his family

   members, and especially close friends continue to operate skydiving drop zones and internet

   marketing companies, all of which received and continue to receive substantial benefit as a

   result of not having to pay anything for the operations and advancement of their businesses

   for many years.

          5.      In connection with pre-petition litigation, Erran Yearty and Asta Quattrocchi,

   the managers and members of Marvelay, were unable and unwilling to provide any documents

   or explanation regarding the detailed terms of transactions between and involving Marvelay

   and affiliated insider entities who have received millions of dollars in transfers in the 4 years

   prior to Petition Date (the “Relevant Period”).

          6.      As of the date of this Complaint, the Trustee has identified transfers made by

   Marvelay within the Relevant Period which have benefitted, directly or indirectly, the

   Defendants. Many of these funds were transferred to other entities controlled by these



                                                  4
Case 20-06252-lrc      Doc 1     Filed 11/08/20 Entered 11/08/20 22:27:29              Desc Main
                                 Document     Page 5 of 104



   Defendants or to other family members, some of whom are named herein as subsequent

   transferees.

            7.    This adversary proceeding is brought pursuant to sections 105(a), 502(d),

   510(c), 544, 547, 548(a), 550(a) and 551 of Title 11 of the United States Code, 11 U.S.C. §§

   101 et seq. (the “Bankruptcy Code”), the Georgia Uniform Voidable Transactions Act §§ 18-

   2-70 et seq. (“UVTA”), and other applicable law for avoidance and recovery of preferences,

   fraudulent conveyances, and subsequent transfer of such preferences and fraudulent

   conveyances, unjust enrichment, quantum meruit, money had and received, and other damages.

   In addition, this adversary proceeding seeks equitable remedies in the form of alter ego, piercing

   the veil and substantive consolidation under applicable law. The Trustee seeks to avoid transfers

   and preserve and recover property for the benefit of Marvelay’s estate, defrauded customers,

   and creditors, including those whose intellectual property was infringed on.

                                  JURISDICTION AND VENUE

            8.    This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§157 and

   1334(b) and the Standing Order of Reference of the United States District Court for the

   Northern District of Georgia. This is a core proceeding under 28 U.S.C. §157(b)(2)(E)(F)(H)

   & (O).

            9.    Venue is proper in this district in accordance with 28 U.S.C. § 1409(a).

            10.   On November 9, 2018 (the “Petition Date”), Marvelay filed a voluntary

   petition for relief under Chapter 7 of the Bankruptcy Code, commencing Case No. 18-68019

   (the “Marvelay Bankruptcy Case”).




                                                   5
Case 20-06252-lrc       Doc 1   Filed 11/08/20 Entered 11/08/20 22:27:29             Desc Main
                                Document     Page 6 of 104



          11.     The Trustee was appointed Chapter 7 trustee for Marvelay on or about

   November 13, 2018, and became permanent trustee following the section 341 meeting of

   creditors on December 17, 2018.

                                       THE DEFENDANTS

   The Insider Defendants

          12.     Defendant Cary Quattrocchi is an individual resident of the State of Georgia

   and is subject to the jurisdiction and venue of this Court. Defendant Cary Quattrocchi is the

   father of Asta Quattrocchi, a manager of the Debtor. Defendant Cary Quattrocchi is an

   “Insider” as defined in Section 101(31) of the Bankruptcy Code. Service may be made under

   Federal Rule of Bankruptcy Procedure 7004 upon Defendant Cary Quattrocchi at his dwelling

   or usual place of abode at 100 Hopewell Grove Drive, Atlanta, Georgia 30004, or by such

   other manner as may be proper thereunder.

          13.     Defendant Asta Quattrocchi is an individual resident of the State of Georgia

   and is subject to the jurisdiction and venue of this Court. Defendant Asta Quattrocchi is a

   manager of the Debtor. Defendant Asta Quattrocchi is an “Insider” as defined in Section

   101(31) of the Bankruptcy Code. Service may be made under Federal Rule of Bankruptcy

   Procedure 7004 upon Defendant Asta Quattrocchi at his dwelling or usual place of abode at

   2460 Due West Circle, NW, Kennesaw, Georgia 30152, or by such other manner as may be

   proper thereunder.

          14.     Defendant Chris Surhoff f/k/a Chris Quattrocchi (“Chris Surhoff”) is an

   individual resident of the State of Georgia and is subject to the jurisdiction and venue of this

   Court. Defendant Chris Surhoff is the brother of Cary Quattrocchi, and uncle of Asta

   Quattrocchi, a manager of the Debtor. Defendant Chris Surhoff is an “Insider” as defined in



                                                  6
Case 20-06252-lrc       Doc 1   Filed 11/08/20 Entered 11/08/20 22:27:29             Desc Main
                                Document     Page 7 of 104



   Section 101(31) of the Bankruptcy Code. Service may be made under Federal Rule of

   Bankruptcy Procedure 7004 upon Defendant Chris Surhoff at his dwelling or usual place of

   abode at 3855 Sunview Drive, Acworth, Georgia 30101, or by such other manner as may be

   proper thereunder.

          15.     Defendant Erran Yearty is an individual resident of the State of Georgia and is

   subject to the jurisdiction and venue of this Court. Defendant Erran Yearty is a manager and

   member of the Debtor. Defendant Erran Yearty is an “Insider” as defined in Section 101(31)

   of the Bankruptcy Code. Service may be made under Federal Rule of Bankruptcy Procedure

   7004 upon Defendant Erran Yearty at his dwelling or usual place of abode at 4825 Thicket

   Path, Acworth, Georgia 30102, or by such other manner as may be proper thereunder.

          16.     Defendant Lisa Strawn is an individual resident of the State of Georgia and is

   subject to the jurisdiction and venue of this Court. Upon information and belief, Defendant

   Lisa Strawn is the unmarried domestic partner of Cary Quattrocchi. Defendant Lisa Strawn is

   an “Insider” as defined in Section 101(31) of the Bankruptcy Code. Service may be made

   under Federal Rule of Bankruptcy Procedure 7004 upon Defendant Lisa Strawn at her

   dwelling or usual place of abode at 100 Hopewell Grove Drive, Atlanta, Georgia 30004, or

   by such other manner as may be proper thereunder.

          17.     Defendant Yvonne Crooks Cline is an individual resident of the State of

   Georgia and is subject to the jurisdiction and venue of this Court. Upon information and belief,

   Defendant Yvonne Crooks Cline was the girlfriend of Cary Quattrocchi. Defendant Yvonne

   Crooks Cline is an “Insider” as defined in Section 101(31) of the Bankruptcy Code. Service

   may be made under Federal Rule of Bankruptcy Procedure 7004 upon Defendant Yvonne




                                                  7
Case 20-06252-lrc     Doc 1    Filed 11/08/20 Entered 11/08/20 22:27:29            Desc Main
                               Document     Page 8 of 104



   Crooks Cline at her dwelling or usual place of abode at 1732 Pamela Circle, SW Marietta,

   Georgia 30008, or by such other manner as may be proper thereunder.

   The Related Insider Defendants

          18.     Defendant John Quattrocchi is an individual resident of the State of Georgia

   and is subject to the jurisdiction and venue of this Court. Defendant John Quattrocchi is the

   father of Cary Quattrocchi and the grandfather of Asta Quattrocchi, a manager of the Debtor.

   Defendant John Quattrocchi is an “Insider” as defined in Section 101(31) of the Bankruptcy

   Code. Service may be made under Federal Rule of Bankruptcy Procedure 7004 upon

   Defendant John Quattrocchi at his dwelling or usual place of abode at 4809 Village North Ct.,

   Dunwoody, Georgia 30338, or by such other manner as may be proper thereunder.

          19.     Defendant Darlene A. Zdrojewski is an individual resident of the State of

   Pennsylvania and is subject to the jurisdiction and venue of this Court. Defendant Darlene

   Zdrojewski is the mother of Cary Quattrocchi and the grandmother of Asta Quattrocchi, a

   manager of the Debtor. Defendant Darlene Zdrojewski is an “Insider” as defined in Section

   101(31) of the Bankruptcy Code. Service may be made under Federal Rule of Bankruptcy

   Procedure 7004 upon Defendant Darlene Zdrojewski at her dwelling or usual place of abode

   at 5173 Merganser Way, Bensalem, PA 19020, or by such other manner as may be proper

   thereunder.

   The Affiliated Drop Zone Defendants

          20.     Defendant Wind Favor, LLC d/b/a Skydive Philadelphia (“Wind Favor”) is a

   Georgia limited liability company formed under the laws of the State of Georgia on May 7,

   2010. Upon information and belief, until August 2016, Defendant Wind Favor was an

   operating entity involved in the Skydive Philadelphia business located at Pennridge Airport



                                                8
Case 20-06252-lrc     Doc 1   Filed 11/08/20 Entered 11/08/20 22:27:29           Desc Main
                              Document     Page 9 of 104



   at 1100 N. Ridge Road, Perkasie, PA 18944. Defendant Wind Favor is an “Insider” as defined

   in Section 101(31) of the Bankruptcy Code. Upon information and belief, Defendant Wind

   Favor transferred its assets to SDPA, LLC, in August 2016. Defendant Wind Favor may be

   served under Federal Rule of Bankruptcy Procedure 7004 by serving its registered agent,

   Jennifer E. Simpson, Emerson Overlook, 326 Roswell Street, Suite 100, Marietta, GA 30060,

   or by such other manner as may be proper thereunder.

          21.    Defendant SDPA, LLC d/b/a Skydive Philadelphia (“SDPA”) is a

   Pennsylvania limited liability company formed under the laws of the State of Pennsylvania

   on August 4, 2016. Upon information and belief, SDPA is an operating entity involved in the

   Skydive Philadelphia business whose principal place of business is located at Pennridge

   Airport at 1100 N. Ridge Road, Perkasie, PA 18944. Defendant SDPA is an “Insider” as

   defined in Section 101(31) of the Bankruptcy Code. Defendant SDPA may be served under

   Federal Rule of Bankruptcy Procedure 7004 at the following address or by such other manner

   as may be proper thereunder: 1100 North Ridge Rd Perkasie Bucks PA 18944.

          22.    Defendant 4DZ, LLC d/b/a Skydive Alabama, Skydive Georgia, Skydive

   Tennessee, Skylander/South Carolina Skydiving (“4DZ”) is a Delaware limited liability

   company formed under the laws of the State of Delaware on December 19, 2014 and qualified

   to do business as a foreign limited liability company in Alabama on August 17, 2015. Upon

   information and belief, until sometime in 2016, Defendant 4DZ was an operating entity

   involved in the Skydive Georgia and Skydive Tennessee business located at 493 Airport Rd

   #5049 Cedartown, GA 30125, Skydive Alabama business located at 231 County Road 1360

   Vinemont, Alabama 35179, and Skylander d/b/a South Carolina Skydiving business located

   at 11920 Gapway Road in Andrews, South Carolina 29510. Upon information and belief,



                                               9
Case 20-06252-lrc     Doc 1     Filed 11/08/20 Entered 11/08/20 22:27:29           Desc Main
                               Document      Page 10 of 104



   substantially all of Defendant 4DZ’s income was derived from consumers who booked their

   skydives through Marvelay using vouchers or gift certificates based on prices set by Marvelay,

   the Insider Defendants, or Affiliated Entity Defendants which prices were not set in an arm’s

   length negotiation. 4DZ is an “Insider” as defined in Section 101(31) of the Bankruptcy Code.

   Upon information and belief, Defendant 4DZ transferred its assets to SDG, LLC and South

   Carolina Skydiving, LLC in August 2016. Defendant 4DZ may be served under Federal Rule

   of Bankruptcy Procedure 7004 by service upon its registered agent Paul Rossouw at 510

   Melissa Circle, Hartselle, Alabama 35640, or by such other manner as may be proper

   thereunder.

          23.     Defendant SDG, LLC d/b/a Skydive Alabama, Skydive Georgia, Skydive

   Tennessee (“SDG”) is a Georgia limited liability company that was organized by Defendant

   Lisa Strawn and formed under the laws of the State of Georgia on July 6, 2016. Upon

   information and belief, SDG is involved in the Skydive Georgia and Skydive Tennessee

   business located at 493 Airport Rd #5049 Cedartown, Georgia 30125 and Skydive Alabama

   Business located at 231 County Road 1360 Vinemont, Alabama 35179. Defendant SDG is

   subject to the jurisdiction of this Court. Defendant SDG is an “Insider” as defined in Section

   101(31) of the Bankruptcy Code. Upon information and belief, until shortly before the Petition

   Date substantially all of Defendant SDG’s income was derived from consumers who booked

   their skydive through Marvelay using vouchers or gift certificates based on prices set by

   Marvelay, the Insider Defendants, or Affiliated Entity Defendants which prices were not set

   in an arm’s length negotiation. Upon information and belief, substantially all of Defendant

   SDG’s income after the Petition Date continues to be derived from consumers who booked

   their skydive through marketing mechanisms controlled by and managed by one or more of



                                                10
Case 20-06252-lrc     Doc 1     Filed 11/08/20 Entered 11/08/20 22:27:29           Desc Main
                               Document      Page 11 of 104



   the Insider Defendants or Affiliated Entity Defendants at prices which are not set in an arm’s

   length negotiation. Under Federal Rule of Bankruptcy Procedure 7004, service may be made

   upon Defendant SDG by serving its Registered Agent, Hans Paulsen, 493 Airport Road,

   Cedartown, Georgia 30153, or by such other manner as may be proper thereunder.

          24.     Defendant South Carolina Skydiving, LLC d/b/a SC Skydiving, Skydive South

   Carolina (“SC Skydiving”) is a South Carolina limited liability company formed under the

   laws of the State of South Carolina on July 6, 2016. Upon information and belief, SC

   Skydiving is involved in the South Carolina Skydiving business located at 11920 Gapway

   Road in Andrews, SC 29510. Defendant SC Skydiving is subject to the jurisdiction of this

   Court. Defendant SC Skydiving is an “Insider” as defined in Section 101(31) of the

   Bankruptcy Code. Upon information and belief, until shortly before the Petition Date,

   substantially all of Defendant SC Skydiving’s income was derived from consumers who

   booked their skydives through Marvelay using vouchers or gift certificates based on prices

   set by Marvelay, the Insider Defendants, or Affiliated Entity Defendants which prices were

   not set in an arm’s length negotiation. Upon information and belief, substantially all of

   Defendant SC Skydiving’s income after the Petition Date continues to be derived from

   consumers who booked their skydives through marketing mechanisms controlled by and

   managed by one or more of the Insider Defendants or Affiliated Entity Defendants at prices

   which are not set in an arm’s length negotiation. Under Federal Rule of Bankruptcy Procedure

   7004, service may be made upon Defendant SC Skydiving by serving its registered agent

   Michael L. Stone, Jr. at 6156 Highmarket Street, Georgetown, South Carolina 29440, or by

   such other manner as may be proper thereunder.




                                                11
Case 20-06252-lrc     Doc 1     Filed 11/08/20 Entered 11/08/20 22:27:29           Desc Main
                               Document      Page 12 of 104



   The Affiliated Entity Defendants

          25.     Defendant EWOK, LLC (“EWOK”) is a Delaware limited liability company

   that was organized by Asta Quattrocchi and formed under the laws of the State of Delaware

   on January 13, 2012 and is registered to do business in Georgia as a Foreign Limited Liability

   Company. Defendant EWOK is subject to the jurisdiction of this Court. Asta Quattrocchi is

   the manager of EWOK. EWOK is an “Insider” as defined in Section 101(31) of the

   Bankruptcy Code. Under Federal Rule of Bankruptcy Procedure 7004, service may be made

   upon Defendant EWOK by serving its Registered Agent, CT Corporation System at 209 S.

   Culver Street, Lawrenceville, Georgia 30144, or by such other manner as may be proper

   thereunder.

          26.     Defendant Falken, LLC d/b/a Trident Technology (“Falken”) is a Georgia

   limited liability company that was organized by Asta Quattrocchi and formed under the laws

   of the State of Georgia on August 2, 2011. Defendant Falken is subject to the jurisdiction of

   this Court. Upon information and belief, Asta Quattrocchi is a manager of Falken. Upon

   information and belief, Falken is an “Insider” as defined in Section 101(31) of the Bankruptcy

   Code. Under Federal Rule of Bankruptcy Procedure 7004, service may be made upon Falken

   by serving its manager Asta Quattrocchi at 2460 Due West Circle, NW, Kennesaw, Georgia

   30152, or by such other manner as may be proper thereunder.

          27.     Defendant Camorin, LLC (“Camorin”) is a Wyoming limited liability

   company that was organized by Cary Quattrocchi and formed under the laws of the State of

   Wyoming on February 6, 2012. On February 13, 2020, the State of Georgia issued a

   Certificate of Authority authorizing Camorin to transact business as a Foreign Limited

   Liability Company in Georgia. Defendant Camorin is subject to the jurisdiction of this Court.



                                                12
Case 20-06252-lrc       Doc 1    Filed 11/08/20 Entered 11/08/20 22:27:29          Desc Main
                                Document      Page 13 of 104



   Cary Quattrocchi is a manager of Camorin. Camorin is an “Insider” as defined in Section

   101(31) of the Bankruptcy Code. Under Federal Rule of Bankruptcy Procedure 7004, service

   may be made upon Defendant Camorin by serving its Registered Agent, Cary Quattrocchi at

   100 Hopewell Grove Drive, Atlanta, Georgia 30004, or by such other manner as may be

   proper thereunder.

          28.     Defendant Granter Media, Inc. (“Granter Media”) is a Georgia Corporation

   that was organized by Cary Quattrocchi and formed under the laws of the State of Georgia on

   February 23, 2006. Defendant Granter Media is subject to the jurisdiction of this Court. Cary

   Quattrocchi is the Chief Executive Officer of Granter Media. Granter Media is an “Insider”

   as defined in Section 101(31) of the Bankruptcy Code. Under Federal Rule of Bankruptcy

   Procedure 7004, service may be made upon Defendant Granter Media serving its Registered

   Agent, Cary Quattrocchi at 100 Hopewell Grove Drive, Atlanta, Georgia 30004, or by such

   other manner as may be proper thereunder.

          29.     Defendant Bilateral, LLC d/b/a Bilateral Marketing (“Bilateral”) is a Georgia

   Limited Liability Company that was organized by Asta Quattrocchi and formed under the

   laws of the State of Georgia on December 21, 2010. Defendant Bilateral is subject to the

   jurisdiction of this Court. Upon information and belief, Asta Quattrocchi is the manager of

   Bilateral. Bilateral is an “Insider” as defined in Section 101(31) of the Bankruptcy Code.

   Under Federal Rule of Bankruptcy Procedure 7004, service may be made upon Defendant

   Bilateral by serving its manager Asta Quattrocchi at 2460 Due West Circle, NW, Kennesaw,

   Georgia 30152, or by such other manner as may be proper thereunder.

          30.     Defendant Thirty Red, LLC (“Thirty Red”) is a Delaware Limited Liability

   Company formed under the laws of the State of Delaware on September 22, 2011. Defendant



                                                13
Case 20-06252-lrc      Doc 1    Filed 11/08/20 Entered 11/08/20 22:27:29             Desc Main
                               Document      Page 14 of 104



   Thirty Red is subject to the jurisdiction of this Court. Upon information and belief, Thirty Red

   is an “Insider” as defined in Section 101(31) of the Bankruptcy Code. Under Federal Rule of

   Bankruptcy Procedure 7004, service may be made upon Defendant Thirty Red by serving its

   registered agent, National Registered Agents Inc., 1209 Orange Street, Wilmington, Delaware

   19801, or by such other manner as may be proper thereunder.

          31.     Defendant Albright, LLC (“Albright”) is a Delaware Limited Liability

   Company that was formed under the laws of the State of Delaware on January 16, 2013.

   Defendant Albright is subject to the jurisdiction of this Court. Defendant Albright holds title

   to 424 Brookwood Drive West, Dawsonville, Georgia 30534, jointly with Cary Quattrocchi.

   Upon information and belief, Albright is an “Insider” as defined in Section 101(31) of the

   Bankruptcy Code. Under Federal Rule of Bankruptcy Procedure 7004, service may be made

   upon Defendant Albright by serving its registered agent, Incorp Services Inc., 919 North

   Market Street, Suite 950, Wilmington, Delaware 19801, or by such other as may be proper

   thereunder.

          32.     Defendant Sonic Air, LLC (“Sonic Air”) is a Georgia Limited Liability

   Company that was formed under the laws of the State of Georgia on April 19, 2010. Defendant

   Sonic Air is subject to the jurisdiction of this Court. Upon information and belief, Sonic Air

   is an “Insider” as defined in Section 101(31) of the Bankruptcy Code. Under Federal Rule of

   Bankruptcy Procedure 7004, service may be made upon Defendant Sonic Air by serving its

   registered agent, Jennifer E. Simpson, Emerson Overlook, 326 Roswell Street, Suite 100,

   Marietta, Georgia 30060, or by such other as may be proper thereunder.




                                                 14
Case 20-06252-lrc      Doc 1    Filed 11/08/20 Entered 11/08/20 22:27:29            Desc Main
                               Document      Page 15 of 104



   Thirty Red Transferee Defendants

          33.     Defendant Metropolitan Classic Cars Inc. (“Metropolitan Classic”) is Georgia

   Corporation that was formed under the laws of the State of Georgia on February 5, 1998.

   Defendant Metropolitan Classic is subject to the jurisdiction of this Court. Under Federal Rule

   of Bankruptcy Procedure 7004, service may be made upon Defendant Metropolitan Classic at

   the following address or by such other manner as may be proper thereunder: Richard A.

   Coleman, 3340 Peachtree Road, NE, Suite 2140, Atlanta, Georgia 30326.

          34.     Defendant Firm Foundations, Inc. (“Firm Foundations”) is Georgia

   Corporation that was formed under the laws of the State of Georgia on December 4, 1996.

   Defendant Firm Foundations is subject to the jurisdiction of this Court. Under Federal Rule

   of Bankruptcy Procedure 7004, service may be made upon Defendant Firm Foundations at

   the following address or by such other manner as may be proper thereunder: David S. Gaitan

   Jr., 1455 South Richland Creek Road, Sugar Hill, Georgia 30518.

                            SCHEME TO TRANSFER ASSETS
                     TO HINDER, DELAY AND DEFRAUD CREDITORS

          35.     Beginning in late 2002, Marvelay’s predecessors, insiders, and affiliates (in

   existence and thereafter formed), including Cary Quattrocchi, Benny W. Butler (“Butler”), USSO,

   LLC (“USSO”), IGOVincent, Inc. (“IGOVincent”), Tapura, Inc. d/b/a Thrillplanet.com (“Tapura”),

   Adventure Sports, LLC (“Adventure Sports”), Atlanta SC, Inc. (“Atlanta SC”), CASC, Inc.

   (“CASC”), and Tandora, Inc. (“Tandora”) engaged in a scheme using thousands of Internet

   websites designed to deceive and mislead consumers and competitors.

   Arizona Action and First Georgia Action

          36.     On August 30, 2005, Skydive Arizona, Inc. (“Skydive Arizona”) brought a Lanham

   Act lawsuit against Cary Quattrocchi, Butler, IGOVincent, USSO, CASC, and Atlanta SC


                                                 15
Case 20-06252-lrc       Doc 1     Filed 11/08/20 Entered 11/08/20 22:27:29                 Desc Main
                                 Document      Page 16 of 104



   (collectively, the “Arizona Action Defendants”) in the United States District Court for the District of

   Arizona (the “Arizona District Court”) asserting claims of (1) False Designation or Origin and Unfair

   Competition, under Section 43(a) of the Lanham Act, 15 U.S.C. § 1115(a) (false advertising), (2)

   Trademark Infringement, under 15 U.S.C. § 1125(a) (trademark infringement), and (3) False

   Designation of Origin and Unfair Competition, under Section 43(d) of the Lanham Act, 15 U.S.C. §

   1125(d) (cybersquatting) (the “Arizona Action”).

           37.     On May 24, 2007, the State of Georgia sued Cary Quattrocchi, Butler, USSO, and

   Atlanta SC for violating the Georgia Fair Business Practices Act of 1975 in the Superior Court of

   Fulton County, Georgia, Civil Action Case No. 2007CV134640 (the “First Georgia Action”).

           38.     On August 18, 2008, in the First Georgia Action, Cary Quattrocchi, Butler, USSO,

   and Atlanta SC entered into a consent order, along with non-parties IGOVincent, Tapura, Adventure

   Sports, CASC, and Tandora who were added by agreement, wherein they agreed to be enjoined from

   violating the Georgia Fair Business Practices Act of 1975.

           39.     On October 2, 2009, a jury in the Arizona Action awarded $6.6 million to Skydive

   Arizona against the Arizona Action Defendants.

           40.     On March 31, 2010, the Arizona District Court issued an Order in the Arizona Action

   doubling the jury's award of actual damages and awarding Skydive Arizona attorney's fees.

           41.     On April 16, 2010, Skydive Arizona obtained a judgment of more than $10 million in

   the Arizona Action against the Arizona Action Defendants.

           42.     Within one month of the entry of the judgment in the Arizona Action against the

   Arizona Action Defendants, Defendant Yvonne Crooks Cline formed three companies: Parabolic,

   LLC; Wind Favor; and Sonic Air.




                                                      16
Case 20-06252-lrc       Doc 1     Filed 11/08/20 Entered 11/08/20 22:27:29               Desc Main
                                 Document      Page 17 of 104



           43.     In May 2010, each of these three companies assumed the operations of skydiving

   facilities that Cary Quattrocchi had previously owned for a number of years. Specifically, Wind Favor

   took over Cary Quattrocchi's skydiving center in Pennsylvania that was previously operated by

   Tandora. Sonic Air took over Quattrocchi's skydiving center in Tennessee. Parabolic took over

   Quattrocchi's skydiving center in Cedartown, Georgia that was previously operated by Atlanta SC.

   Each of Yvonne Crooks Cline's businesses operated in the same location as Cary Quattrocchi's

   businesses did and with many of the same employees. Yvonne Crooks Cline never visited the

   skydiving centers in Pennsylvania and Tennessee and rarely visited the skydiving center in

   Cedartown, Georgia. Yvonne Crooks Cline did not receive any compensation from any of these

   three companies, even when she was unemployed and forced to rely on her credit cards until she could

   find employment.

   2011 Fraudulent Transfer Case

           44.     On July 14, 2011, Skydive Arizona sued Yvonne Crooks Cline, Darlene A.

   Zdrojewski, Blue Abacus, Inc., Cary Quattrocchi, Tandora, USPO, LLC, Granter Media, Inc.,

   Clearlane, Inc., Sonic Air, LLC, Plutian LLC, Cascadian LLC, Headband, LLC, Rason, LLC,

   Parabolic, LLC, Tetra Helios, LLC, Adventure Sports, USSO, Atlanta SC, CASC,

   IGOVincent, Lilliam Dejesus, Charles “Chuck” Owen, John Tyler Lawson (collectively, the

   “2011 Fraudulent Transfer Named Defendants”) and Doe Companies 1-10, in the Superior

   Court of Fulton County, Georgia, Case No. 2011CV203219 (the “2011 Fraudulent Transfer

   Case”), asserting fraudulent transfer claims against all defendants, a request to pierce the

   corporate veil as to the corporate defendants, and a civil conspiracy claim against defendants

   Yvonne Crooks Cline, Lilliam DeJesus, Charles "Chuck" Owen, and John Tyler Lawson. On




                                                    17
Case 20-06252-lrc        Doc 1    Filed 11/08/20 Entered 11/08/20 22:27:29               Desc Main
                                 Document      Page 18 of 104



   March 12, 2012, following an appeal to the Ninth Circuit, the judgment in the Arizona Action was

   reduced by $3.5 million back to $6.6 million.

           45.     Less than one month later, on April 2, 2012, Marvelay was formed as a Delaware

   limited liability company.

           46.     By order entered November 28, 2012, the Georgia Fulton County Superior Court

   appointed Nesbit Kendrick as a special master (“Special Master”) in the 2011 Fraudulent Transfer

   Case.

           47.     On January 7, 2013, the Special Master entered an order (the “Receivership Order”)

   in the 2011 Fraudulent Transfer Case appointing a receiver to take over intellectual, real and other

   business properties and processes owned, leased and/or maintained and used by each of the

   2011 Fraudulent Transfer Named Defendants and "John Doe" Defendants Asta Quattrocchi,

   Bilateral, LLC, and Camorin, LLC, in the conduct of a business or businesses. The assets

   subject to the Receivership Order included:

                   (a)     improved real property located at the Due West Office;

                   (b)     phone numbers leased from various providers used in the operation

                           of a call center located at or managed from the Due West Office;

                   (c)     over a thousand internet web domains licensed to various

                           companies by various internet domain providers;

                   (d)     credit card merchant account(s) and other banking accounts;

                   (e)     accounts receivable, deposits, cash, lines of credit and other working

                           capital;

                   (f)     contracts and other agreements with internet advertisers such as

                           Groupon.com;



                                                   18
Case 20-06252-lrc        Doc 1    Filed 11/08/20 Entered 11/08/20 22:27:29          Desc Main
                                 Document      Page 19 of 104



                  (g)      computers, copiers, furniture and other business equipment located at

                           the Due West Office or otherwise used in connection with any of the

                           businesses subject to the Receivership Order;

                  (h)      accounting and other business records located at the Due West Office

                           or otherwise maintained in connection with any of the businesses

                           subject to the Receivership Order; and

                  (i)      all other tangible and intangible property used by any entity doing

                           business at the Due West Office.

          48.     Also, on January 7, 2013, IGOVincent, one of the 2011 Fraudulent Transfer

   Named Defendants, filed a petition under Chapter 7 of the Bankruptcy Code, commencing

   Case No. 13-50396, in the United States Bankruptcy Court for the Northern District of

   Georgia.

          49.     Also, on January 7, 2013, CASC, one of the 2011 Fraudulent Transfer Named

   Defendants, filed a petition under Chapter 7 of the Bankruptcy Code, commencing Case No.

   13-50398, in the United States Bankruptcy Court for the Northern District of Georgia.

                        ALLEGATIONS REGARDING MARVELAY'S DECEPTIVE
                               AND UNFAIR BUSINESS PRACTICES

          50.     After Marvelay’s formation in 2012, Marvelay engaged in a scheme, started

   by Marvelay’s predecessors, insiders and affiliates beginning in late 2002, to defraud and

   deceive consumers into purchasing adventure and leisure experiences through deceptive,

   misleading and fraudulent marketing practices. A significant majority of Marvelay’s

   consumers were victims of the scheme as a result of the scheme’s willful and systematic

   misappropriation of intellectual property rights of locally based businesses through the use of

   sales practices and thousands of websites designed to trick the consumer into believing they


                                                 19
Case 20-06252-lrc      Doc 1     Filed 11/08/20 Entered 11/08/20 22:27:29                 Desc Main
                                Document      Page 20 of 104



   were making a purchase from an actual operating business as opposed to making a purchase

   through an agent with a substantial markup. Over the course of the scheme, there were

   hundreds of thousands of consumer victims, at least 60,000 of whom were victimized within

   the Relevant Period, and hundreds of small business victims, resulting in tens of millions of

   dollars of claims against Marvelay.

   Marvelay’s Scheme

          51.     Marvelay controlled thousands of domain names either directly or indirectly

   through affiliates. Many of these domain names were associated with websites which offered

   certain goods and services to consumers under a fictitious business name, including

   skydiving, ballooning, or other adventure or leisure activities.

          52.     At least 900 of these domain names included a description of activities and a

   specific geographic location.

          53.     Using the names of states and major cities throughout the United States as

   domain names, Marvelay, its insiders, and affiliates configured their websites to include

   descriptions and representations that would lead an unknowing consumer to believe that he

   or she had accessed and was viewing a website for an actual skydiving center, ballooning site,

   or adventure or leisure activity located in that particular city or geographic area.

          54.     These websites provided the consumer with a telephone number to call to make

   a reservation or to purchase a gift certificate or voucher for an activity, including skydiving

   jumps and balloon rides. The hundreds of numbers that could be found throughout the

   thousands of websites controlled by Marvelay, its insiders, and affiliates did not connect the

   consumer with the advertised fictitious business purportedly located in the areas of the




                                                  20
Case 20-06252-lrc         Doc 1     Filed 11/08/20 Entered 11/08/20 22:27:29                   Desc Main
                                   Document      Page 21 of 104



   advertised activity. Instead, these numbers all rang into a single phone bank located at the

   Due West Office address.

           55.      These websites Marvelay owned or controlled contained false and misleading

   representations about Marvelay's identity and the services Marvelay provided.


           56.      Marvelay did not actually provide any activities for which it purported to make

   reservations or sold gift certificates and vouchers; instead, these activities were provided by

   affiliates and third-party vendors, including the Affiliated Drop Zone Defendants.

           57.      Marvelay was not, and had no intention of being, the actual provider of the

   advertised activities, including the activities provided by the Affiliated Drop Zone

   Defendants.

           58.      Using Search Engine Optimization (SEO) techniques, fictitious reviews on

   third party websites, fictitious websites, advertising, and online marketing, Marvelay

   positioned websites it controlled to appear high on the list of results returned by search engines

   for a variety of activities in a wide range of locations throughout the United States, including

   the 20 largest major metropolitan areas in the country, excluding only Phoenix, Arizona due

   to the injunction in the Arizona Action.

           59.      The information and representations on the websites Marvelay owned or controlled

   made it appear to consumers that the advertised activity would be performed by the business named in

   the website and in a specific location, when that business did not exist.

           60.      The websites Marvelay owned or controlled also contained misappropriated content,

   including photos and text, from the websites of actual service providers of the advertised activities. Such



                                                       21
Case 20-06252-lrc       Doc 1        Filed 11/08/20 Entered 11/08/20 22:27:29           Desc Main
                                    Document      Page 22 of 104




   content was misappropriated by Marvelay and used on websites it owned or controlled in a way that

   was likely to cause confusion and to deceive consumers into believing Marvelay provided services in

   specific geographic locations.

           61.     When a consumer, after calling or contacting Marvelay as a result of the

   consumer’s website search, agreed to purchase a service, the consumer's credit card was

   charged, and the consumer was sent a gift certificate or voucher.

           62.     The consumers were not aware that they had purchased a service from

   Marvelay until after they provided payment information and payment was processed.

           63.     In many instances, Marvelay sold gift certificates and vouchers for activities

   advertised in specific geographical locations for which there were no third-party vendors

   available in the advertised location. Instead of offering refunds when requested, Marvelay

   attempted to make reservations for consumers in locations that were a considerable distance

   away from the advertised location.

           64.     Marvelay misrepresented and/or failed to inform consumers of material terms

   and conditions of the purchase of services, gift certificates or vouchers, including but not

   limited to refund and cancellation policies.

           65.     In many instances, Marvelay failed to secure reservations for consumers for

   the services purchased.

           66.     In many instances, in order to obtain the consumer’s permission to charge their

   credit card, Marvelay misrepresented to the consumer that they had a confirmed reservation




                                                   22
Case 20-06252-lrc       Doc 1    Filed 11/08/20 Entered 11/08/20 22:27:29           Desc Main
                                Document      Page 23 of 104




   at a specified location and time and then later informed the consumer that the reservation

   location had changed considerably.

           67.     In many instances, even where Marvelay contacted a vendor and made a

   reservation on behalf of the consumer, Marvelay was unresponsive or unable to provide

   service when consumers attempted to reschedule their reservation as a result of bad weather,

   overbooking, or a consumer change in schedule.

           68.     Agents and employees of Marvelay posted favorable reviews of Marvelay's

   imaginary businesses on 3rd party websites including Google.com, Trip Advisor, Trustpilot,

   and Yelp. These reviews falsely stated or implied that agents and employees of Marvelay

   personally used the services offered by these businesses. The sham reviews bolstered the false

   impression that Marvelay's nonexistent businesses provided services to consumers at a

   specific geographical location.

           69.     Marvelay made representations on its websites and in reviews that had the

   tendency or capacity to mislead or confuse consumers into believing that consumers could

   contact a local business that would provide the activity sought by the consumer, when in fact

   the consumer was dealing with a business located in Georgia that did not provide any of the

   advertised activities.

           70.     Marvelay, through reviews and websites promoting fictitious business entities,

   made numerous misrepresentations and material omissions to consumers for the purpose of

   fraudulently inducing consumers to purchase goods and services, including but not limited to:




                                                 23
Case 20-06252-lrc       Doc 1    Filed 11/08/20 Entered 11/08/20 22:27:29             Desc Main
                                Document      Page 24 of 104



                  (a)     that Marvelay had verified the dates and times consumers requested for

                          their purchased activities, prior to processing payments from

                          consumers;

                  (b)     that consumers could participate in activities within specified cities,

                          when in fact the advertised activity could not be provided within those

                          cities or within a reasonable distance from those cities;

                  (c)     providing consumers with false information regarding activity

                          descriptions, activity lengths, and arrival times;

                  (d)     that gift certificates and vouchers could be redeemed for activities in

                          advertised locations when the activities were not available in the

                          advertised locations; and

                  (e)     omitting the fact that Marvelay was acting as a booking and referral

                          service and charging a substantial markup to the consumer for the

                          service purchased.

          71.    Based on all of the foregoing, Marvelay engaged in systematic fraudulent,

   unfair, and deceptive acts or practices with respect to consumers.

          72.    Marvelay’s conduct was fraudulent as to each consumer who used Marvelay as

   a booking agent or to purchase a gift certificate or voucher for services.

          73.    Marvelay’s conduct illegally infringed on the intellectual property rights of

   each service provider that did not accept Marvelay’s advertising and gift certificates or

   vouchers and operated a service in the geographic location and industry where Marvelay

   advertised through its false and misleading websites. Each such service provider has claims

   against Marvelay (1) for false advertising under Section 43(a) of the Lanham Act, 15 U.S.C.




                                                 24
Case 20-06252-lrc      Doc 1    Filed 11/08/20 Entered 11/08/20 22:27:29           Desc Main
                               Document      Page 25 of 104



   § 1115(a), (2) for trademark infringement under 15 U.S.C. § 1125(a), and (3) for

   cybersquatting under Section 43(d) of the Lanham Act, 15 U.S.C. § 1125(d).

   Second Georgia Action

          74.    On March 6, 2014, the State of Georgia sent “Spot Reservation” an

   Investigative Demand.

          75.    The State of Georgia thereafter determined that “Spot Reservation” was a dba

   name used by Marvelay and issued an Investigative Demand to Marvelay on July 10, 2014.

          76.    In April 2015, the State of Georgia issued to Marvelay its first Notice of

   Contemplated Legal Action pursuant to O.C.G.A. §§ 10-1-397(c), but Marvelay refused to enter

   into an agreement that would resolve the investigation.

          77.    On July 18, 2017, the State of Georgia sued Marvelay, Erran Yearty, Asta

   Quattrocchi, Thomas Rickey Bray Jr., and Falken, LLC d/b/a Trident Technology

   (collectively, the “Second Georgia Action Defendants”) under the Georgia Fair Business

   Practices Act (“Georgia FBPA”), O.C.G.A. §§ 10-1-390 et seq., in the Superior Court of Cobb

   County, Georgia, Case No. 17-1-5434-58 (“Second Georgia Action”).

          78.     As a part of discovery in the Second Georgia Action, the State of Georgia

   served the Second Georgia Action Defendants, including Marvelay, with two requests for

   documents, seeking among other things, the production of certain sales calls recordings

   between Marvelay and consumers.

          79.     In response to the production request, on February 12, 2018, the Second

   Georgia Action Defendants, including Marvelay, delivered a hard drive, which purported to

   contain the requested sales calls recordings, to an investigator for the State of Georgia. The




                                                 25
Case 20-06252-lrc      Doc 1     Filed 11/08/20 Entered 11/08/20 22:27:29            Desc Main
                                Document      Page 26 of 104



   State of Georgia had difficulty retrieving the information from the hard drive, and as a result,

   the State of Georgia hired a computer forensics expert to analyze the data contained therein.

          80.     After a chance to inspect the hard drive, the State of Georgia’s expert

   concluded that the hard drive in question was intentionally wiped using specialized software

   prior to being turned over to the State of Georgia so that its data could not be viewed or

   retrieved, despite the duty to turnover this information in full.

          81.     In addition to this spoliation of the evidence stored on the hard drive, Marvelay

   regularly abused the discovery process throughout the Second Georgia Action, including, but

   not limited to, Marvelay’s refusal to produce certain vital information requested by the State

   of Georgia, and failure to meaningfully respond to questioning under oath at depositions.

          82.     In response to Marvelay’s multiple discovery abuses, on June 29, 2018, the

   State of Georgia filed a Motion for Sanctions in the State Court Action (the “First Sanctions

   Motion”). While this first motion was pending, on August 9, 2018, the State of Georgia filed

   a Second Motion for Sanctions and corresponding Brief, requesting that the state court strike

   Marvelay’s Answer from the record, and exclude all arguments and evidence that Marvelay

   would attempt to present concerning the spoliated telephone calls (the “Second Sanctions

   Motion”).

          83.     On October 11, 2018, the Cobb County Superior Court in the Second Georgia

   Action entered its Order granting the First Sanctions Motion which, inter alia, required the

   Second Georgia Action Defendants, including Marvelay, to supplement their discovery

   responses by November 12, 2018 to provide additional information for each of their websites.




                                                  26
Case 20-06252-lrc      Doc 1    Filed 11/08/20 Entered 11/08/20 22:27:29             Desc Main
                               Document      Page 27 of 104



          84.     Three days before the supplemental discovery responses were due, on

   November 9, 2018, Marvelay filed its voluntary Chapter 7 petition, initiating the Marvelay

   Bankruptcy Case.

          85.     On December 4, 2018, the Bankruptcy Court entered an Order finding that

   Marvelay’s bankruptcy filing did not stay the Second Georgia Action.

          86.     On December 17, 2018, the Cobb County Superior Court in the Second

   Georgia Action entered its Order granting the Sanctions Motion (the “Sanctions Order”),

   holding that, inter alia, due to the discovery abuses, including the spoilation of evidence, the

   Answers of Marvelay, Erran Yearty, and Asta Quattrocchi were stricken from the record. As

   a result, on January 10, 2018, an entry of default was made in the Second Georgia Action as

   to Marvelay, Erran Yearty and Asta Quattrocchi.

          87.     Thereafter, on July 29, 2019, an Order was entered against Marvelay in the

   Second Georgia Action, which was consented to by the Trustee and entered after the Trustee

   obtained approval from the Bankruptcy Court (the “Consent Order”). The Consent Order

   granted judgment against Marvelay and in favor of the State of Georgia in the amounts of: (i)

   $11,405,000.00 for civil penalties; (ii) $14,232,210.00 for restitution; and (iii) $362,790.00

   for attorney’s fees and costs. Such amounts have been allowed as general, unsecured claims

   of the State of Georgia in the Marvelay Bankruptcy Case.

   Marvelay’s Transactions with Consumers

          88.     Prior to the Petition Date, substantially all of Marvelay’s revenue was derived

   from transactions with consumers obtained through (i) fraud as to the consumer and (ii) unfair

   and deceptive practices in violation of the Georgia FBPA.




                                                 27
Case 20-06252-lrc      Doc 1    Filed 11/08/20 Entered 11/08/20 22:27:29             Desc Main
                               Document      Page 28 of 104



          89.     Each transaction between Marvelay and a consumer was fraudulent and

   violated the Georgia FBPA, Federal Trade Commission Act, and other applicable law.

          90.     Each transaction between Marvelay and a consumer resulted in liability for

   Marvelay in excess of the revenue received from the transaction, because the transaction

   created fraud claims of the consumer which included restitution and civil penalties as a result

   of the transaction’s violation of the Georgia FBPA.

          91.     A significant number of Marvelay’s transactions with consumers infringed on

   the intellectual property rights of service providers that did not accept Marvelay’s advertising

   and gift certificates or vouchers and operated a service in the geographic location and industry

   where Marvelay advertised through its false and misleading websites. Each such transaction

   resulted in claims of the service providers against Marvelay and violated applicable law,

   including the Federal Trade Commission Act, the Sherman Antitrust Act, the Clayton Act,

   and the Lanham Act.

          92.     During the Relevant Period, Marvelay was insolvent because Marvelay was

   committing fraud and violating the Georgia FBPA or similar consumer protection statutes

   under Federal or other state law with each consumer transaction, and transactions with

   consumers accounted for substantially all of Marvelay’s revenue.

          93.     Marvelay’s insolvency was further increased by each consumer whose

   purchase of services from Marvelay had been obtained through Marvelay’s infringing on the

   intellectual property rights of vendors who were unwilling to transact business with Marvelay.

          94.     Marvelay made each of the transfers listed on Exhibits A through E (the

   “Affiliated Vendor Transfers”) to the Affiliated Drop Zone Defendants with the actual intent

   to hinder, delay or defraud Marvelay’s consumer creditors by continuing its practice of



                                                 28
Case 20-06252-lrc      Doc 1      Filed 11/08/20 Entered 11/08/20 22:27:29            Desc Main
                                 Document      Page 29 of 104



   systematic fraudulent, unfair and deceptive acts or practices, including but not limited to,

   disguising Marvelay's true identity and geographic location, misrepresenting the services it

   actually provided, concealing its role as a broker and its charging additional fees beyond what,

   if anything, it paid to the actual provider of the goods or services in instances where the

   consumer actually received goods and services, providing false information to consumers to

   induce consumers to pay for activities, posting favorable reviews of fictitious businesses on

   the Internet, failing to inform consumers of material terms and conditions related to activities,

   and failing to take the action necessary to ensure that consumers were able to participate in

   the activities consumers purchased or to provide refunds if the activity would not or could not

   be provided as represented.

   Marvelay begins Operations with Funds provided by Cary Quattrocchi

          95.     On August 10, 2012, Marvelay opened a business checking account at Bank

   of America, N. A. (Account No. xxxxxx-5268).

          96.     The resolution of Marvelay authorizing the establishment of the checking

   account stated that Asta Quattrocchi and Erran Yearty were both managers of Marvelay.

          97.     Asta Quattrocchi and Erran Yearty each became authorized signers on the bank

   account.

          98.     The operating agreement of Marvelay never reflected the addition of Asta

   Quattrocchi as a member or manager.

          99.     On August 10, 2012, Cary Quattrocchi made an initial deposit of $100,000 into

   the Marvelay checking account and Marvelay began operating.




                                                  29
Case 20-06252-lrc      Doc 1    Filed 11/08/20 Entered 11/08/20 22:27:29             Desc Main
                               Document      Page 30 of 104



   Use of Due West Property without Consideration

           100.   On February 29, 2012, Defendant Granter Media transferred the Due West

   Property to Camorin.

           101.   As of February 29, 2012, Cary Quattrocchi owned both Granter Media and

   Camorin.

           102.   As of February 29, 2012, 80% of the Due West Property was occupied by

   Granter Media and Bilateral.

           103.   As of February 29, 2012, Asta Quattrocchi was the owner and manager of

   Bilateral.

           104.   Shortly after Marvelay began operating in August 2012, Marvelay began

   making cash transfers that were designated as rent to Camorin.

           105.   One or more of the Affiliated Entity Defendants, including Bilateral, Falken,

   EWOK, Camorin, and Granter Media, continue to occupy the Due West Office.

           106.   In addition to managing the affairs of Marvelay, while holding himself out as

   an advisor, Cary Quattrocchi occupied the Due West Office and operated various businesses

   that established a web presence using, upon information and belief, trade names for concealed

   entities which are owned by Cary Quattrocchi or in which he has an economic interest,

   including Pinicrest Systems, Fairlifts, and Foffer (collectively, the “Concealed Entities”).

           107.   Upon information and belief, none of the Affiliated Entity Defendants that

   occupied the Due West Office or the Concealed Entities, paid rent to Camorin or reimbursed

   Marvelay for the rent.

           108.   Marvelay did not receive any value or benefit from the Affiliated Entity

   Defendants that occupied the Due West Office or the Concealed Entities.



                                                 30
Case 20-06252-lrc      Doc 1    Filed 11/08/20 Entered 11/08/20 22:27:29             Desc Main
                               Document      Page 31 of 104



          109.    Upon information and belief, other than the lease with Camorin where Cary

   Quattrocchi obligated Marvelay to pay rent to Camorin, there were no written agreements

   regarding the payment of rent for the use of the Due West Property by the Affiliated Entity

   Defendant or the Concealed Entities.

          110.    During the Relevant Period, Cary Quattrocchi caused Marvelay to transfer to

   Camorin at least $376,591.51 (the “Camorin Transfers”) from Marvelay’s bank account at

   Bank of America (Account No. xxxxxx-5268). The Camorin Transfers include those transfers

   set forth on Exhibit F attached hereto and incorporated herein by reference.

          111.    The Camorin Transfers came directly from Marvelay’s bank account and,

   therefore, constituted property in which Marvelay held an interest.

          112.    Marvelay did not receive fair consideration in exchange for the Camorin

   Transfers.

   Use of Employees by Affiliated Drop Zone Defendants, Affiliated Entity Defendants, and
   the Concealed Entities, without Consideration

          113.    Hundreds of different employees were employed at the Due West Office after

   it began operating until shortly before the Petition Date.

          114.    During the Relevant Period, Asta Quattrocchi caused Marvelay to make

   transfers to ADP to pay employees $4,047,911.67 from Marvelay’s bank account at Bank of

   America (Account No. xxxxxx-5268) (the “Payroll Transfers”). Each of the Payroll Transfers

   is set forth on Exhibit G attached hereto and incorporated herein by reference.

          115.    Upon information and belief, the employees at the Due West Office would

   schedule the consumer on behalf of and for the benefit of Affiliated Drop Zone Defendants,

   Affiliated Entity Defendants, and the Concealed Entities.




                                                 31
Case 20-06252-lrc     Doc 1     Filed 11/08/20 Entered 11/08/20 22:27:29          Desc Main
                               Document      Page 32 of 104



          116.    There were no written agreements for the use of employees at the Due West

   Office between Marvelay and any of the Affiliated Drop Zone Defendants, Affiliated Entity

   Defendants, or the Concealed Entities.

          117.    Upon information and belief, the call center employees at the Due West Office

   would schedule the consumer on behalf of and for the benefit of Affiliated Drop Zone

   Defendants, Affiliated Entity Defendants, and the Concealed Entities.

          118.    The Payroll Transfers came directly from Marvelay’s bank account and,

   therefore, constituted property in which Marvelay held an interest.

          119.    Marvelay did not receive fair consideration in exchange for the Payroll

   Transfers.

   Use of Credit Cards to fund costs of Website Development, Maintenance and Other Expense
   for benefit of Affiliated Drop Zone Defendants and Affiliated Entity Defendants without
   consideration

          120.    During the Relevant Period, Asta Quattrocchi caused Marvelay to transfer

   $5,999,647.02 to American Express (“AMEX”) branded credit cards (the “AMEX Transfers”)

   and $4,810,663.91 to Chase (“Chase”) branded credit cards (the “Chase Transfers”) from

   Marvelay’s bank account at Bank of America (Account No. xxxxxx-5268). The AMEX

   Transfers and the Chase Transfers are listed on Exhibit H attached hereto and incorporated

   herein by reference.

          121.    Upon information and belief, many of these expenses were for the maintenance

   of websites, personal expenses of the Insider Defendants, and operating expenses of the

   Affiliated Entity Defendants and the Concealed Entities.




                                                32
Case 20-06252-lrc     Doc 1    Filed 11/08/20 Entered 11/08/20 22:27:29            Desc Main
                              Document      Page 33 of 104



           122.   There are no records allocating the AMEX Transfers and Chase Transfers

   between Marvelay, the Insider Defendants, Affiliated Entity Defendants, and the Concealed

   Entities.

           123.   The Chase Transfers were on a credit card in the name of Asta Quattrocchi.

           124.   The Chase Transfers were to or for the benefit of Asta Quattrocchi or the

   Affiliated Entity Defendants and the Concealed Entities.

           125.   Marvelay did not receive fair consideration in exchange for the Chase

   Transfers.

           126.   $1,685,052.18 of the Amex Transfers were on a credit card in the name of Asta

   Quattrocchi.

           127.   The Amex Transfers were to or for the benefit of Asta Quattrocchi or the

   Affiliated Entity Defendants and the Concealed Entities.

           128.   Marvelay did not receive fair consideration in exchange for the Amex

   Transfers.

   Use of Websites for benefit of Affiliated Drop Zone Defendants and Affiliated Entity
   Defendants without consideration

           129.   The consumers who contacted the call center at the Due West Property were

   solicited through thousands of websites.

           130.   All or a substantial portion of these websites, including RushCube.com,

   Spotreservation.com, Skydiving.com, Flydar.com, Soaring Sports.com and thousands of

   websites with local and activity specific names like skydivingnearcleveland.com,

   cincinnatihotairballons.com, and California-helicopter-charters.com, were used solely to

   enrich the Insider Defendants, the Affiliated Entity Defendants, and the Concealed Entities.




                                                33
Case 20-06252-lrc       Doc 1    Filed 11/08/20 Entered 11/08/20 22:27:29                Desc Main
                                Document      Page 34 of 104



           131.    Upon information and belief, there are no written agreements setting forth the

   ownership of the websites by and among Marvelay, the Insider Defendants, the Affiliated

   Entity Defendants, and the Concealed Entities.

           132.    Upon information and belief, the Insider Defendants, Affiliated Entity

   Defendants, and the Concealed Entities used Marvelay as a disbursing agent to pay the costs

   to develop and maintain these websites and pay the costs associated therewith, including the

   following costs:

                   a.      Costs of registering and continuing to register thousands of domain

                           names;

                   b.      Costs of paying contract labor to list fictitious business addresses;

                   c.      Costs of paying contract labor to write fictitious reviews;

                   d.      Costs of maintaining local and 800 numbers referenced on the

                           websites;

                   e.      Costs of paying contract labor to write copy websites with local and

                           activity specific names designed to have the website show up in local

                           searches; and

                   f.      Costs of updating the websites.

           133.    The Insider Defendants, Affiliated Entity Defendants, and the Concealed

   Entities knew that the websites and marketing were fraudulent, unfair and deceptive to consumers

   who contacted Marvelay to purchase vouchers and gift certificates.

           134.    The Insider Defendants, Affiliated Entity Defendants, and the Concealed

   Entities were fully aware that Marvelay’s conduct illegally infringed on the intellectual property

   rights of each service provider that did not accept Marvelay’s advertising and gift certificates



                                                   34
Case 20-06252-lrc     Doc 1     Filed 11/08/20 Entered 11/08/20 22:27:29           Desc Main
                               Document      Page 35 of 104



   or vouchers and operated a service in the geographic location and industry where Marvelay

   advertised through its false and misleading websites.

          135.    The Insider Defendants, Affiliated Entity Defendants, and the Concealed

   Entities knew by virtue of the First Georgia Action, Second Georgia Action, and Arizona

   Judgment that Marvelay was incurring millions of dollars in liability.

          136.    The Insider Defendants, Affiliated Entity Defendants, and the Concealed

   Entities only funded Marvelay as necessary to pay expenses for their benefit.

   Retention of Groupon Revenues by Bilateral or Affiliated Entity Defendants

          137.    Based on the audio recording taken by the Trustee at Marvelay’s 341 Hearing,

   Defendant Erran Yearty provided the following testimony in response to questions about how

   Groupon worked from Ms. Kneidel, the Assistant Attorney General in the Consumer

   Protection Division of the Office of the Attorney General for the State of Georgia:

                  Ms. Kniedel: Tell us how the Groupon advertising worked for
                  Marvelay.
                  Mr. Yearty: Marvelay just did…another company would run
                  offers on Groupon in conjunction with the actual vendors, so let’s
                  say for example SkyDive Philadelphia or SkyDive Georgia, we at
                  Marvelay would provide the scheduling through that vendor for
                  these offers. Many skydiving drop zones, and hot air balloon
                  providers don’t like dealing with their own marketing. A lot of
                  these are small companies sometimes just one employee and they
                  count on us to handle and schedule for them, so third party
                  companies would negotiate the offers with the drop zones and then
                  we would be provided with a list of customers and their voucher
                  numbers when the customers would call in we would just look up
                  what their voucher number was and put it on the schedule for the
                  vendor.
                  Ms. Kniedel: So, if someone purchased a skydiving activity
                  through Groupon those persons pay Groupon initially—
                  Mr. Yearty: Yes ma’am.
                  Ms. Kniedel: -- and then Groupon pays the provider?
                  Mr. Yearty: Groupon pays the company that negotiated the deal
                  with Groupon and then that company pays… Marvelay would
                  schedule these things send this list of vendor over to that other


                                                35
Case 20-06252-lrc       Doc 1    Filed 11/08/20 Entered 11/08/20 22:27:29            Desc Main
                                Document      Page 36 of 104



                  company or these lists of invoices that came through from voucher
                  numbers then Marvelay would be paid and Marvelay would pay
                  the vendor.
                  Ms. Kniedel: So, Groupon would pay Marvelay?
                  Mr. Yearty: No Groupon would pay the company that
                  negotiated the offers. (emphasis added)
                  Ms. Kniedel: So, there was no contractual relationship between
                  Marvelay and Groupon?
                  Mr. Yearty: Not to my knowledge.

          138.    Upon information and belief, Bilateral was the contracting party between

   collective buying companies, such as Groupon, and local adventure sports vendors (vendors

   that offer sky diving, parachuting, hot air balloon rides, etc., including the Affiliated Drop

   Zones Defendants).

          139.    On January 23, 2012, in connection with a loan application of Bilateral to be

   guaranteed by Asta Quattrocchi with United Community Banks, Inc. (“UCB”), Asta

   Quattrocchi advised UCB as follows:

                  Bilateral had relationships with the largest collective buying companies,
                  Groupon and Living Social.

                  By utilizing an on-line marketing campaign, Bilateral, through the presence of
                  thousands of top-ranked domains, leaves the company unmatched when dealing
                  specifically with adventure sports.

                  C Quattrocchi has many adventure sports affiliates.

                  Since its formation on December 10, 2010 through December 31, 2011
                  Bilateral made $1.6 million and had the following assets as of the fiscal year
                  ending 12/31/2011:

                  •       Cash balance of $1,276,000
                  •       Trade A/R of $167,000
                  •       Undeposited funds of $60,000
                  •       Due from related companies $137,000
                  •       Bilateral and Granter Media occupy 80% of rentable space at the Due
                          West Property




                                                 36
Case 20-06252-lrc          Doc 1    Filed 11/08/20 Entered 11/08/20 22:27:29        Desc Main
                                   Document      Page 37 of 104



           140.    Based on the information provided to UCB in connection with the loan

   application of Bilateral, the Affiliated Entity Defendants and the Insider Defendants received

   and retained $9,000,000 from the Groupon relationship.

           141.    Upon information and belief, Marvelay paid all the costs to fulfill Bilateral’s

   obligations to Groupon.

           142.    Upon information and belief, there are no written agreements between

   Marvelay and any of the Affiliated Drop Zone Defendants and Affiliated Entity Defendants,

   including Bilateral, regarding the provision by Marvelay of these services for the benefit of

   the Affiliated Drop Zone Defendants and Affiliated Entity Defendants.

   Marketing Payments to Affiliated Entity Defendants

           143.    Upon information and belief, Cary Quattrocchi, the Affiliated Entity

   Defendants, and the Concealed Entities received substantial sums for the development of

   websites and marketing techniques used by Marvelay.

           144.    The Affiliated Entity Defendants knew that the websites and marketing were

  fraudulent, unfair and deceptive to consumers who contacted Marvelay to purchase vouchers

  and gift certificates.

           145.    The Affiliated Entity Defendants were fully aware that Marvelay’s conduct

   illegally infringed on the intellectual property rights of each service provider that did not

   accept Marvelay’s advertising and gift certificates or vouchers and operated a service in the

   geographic location and industry where Marvelay advertised through its false and misleading

   websites.




                                                 37
Case 20-06252-lrc      Doc 1     Filed 11/08/20 Entered 11/08/20 22:27:29              Desc Main
                                Document      Page 38 of 104



          146.    In the Arizona Action, the Arizona District Court found as follows regarding

   the conduct of the Arizona Action Defendants, including Cary Quattrocchi, when they were

   asked by Skydive Arizona to cease infringing:

                  Defendants ignored those requests, choosing instead to
                  continue their profitable scheme, even bragging that no one
                  could stop them. Regarding the trademark claim, Plaintiff
                  introduced a substantial amount of evidence showing that
                  Defendants knew about Skydive Arizona before they infringed
                  its trademark and utilized that trademark to confuse potential
                  customers into doing business with Defendants, even going so
                  far as to instruct phone operators to answer affirmatively if a
                  caller asked if he or she was speaking with Skydive Arizona.
                  And, based on their testimony in this case, the Court finds that
                  Defendants completely fail to appreciate or accept the
                  wrongfulness of their conduct. Defendants seeming disregard
                  for the people they harmed or the reputation they sullied,
                  convinces this Court that an increase in the amount of actual
                  damages is proper and, as a result, will double each damage
                  award. claim and $2,000,000 in actual damages on Plaintiffs
                  false advertising claim.

          147.    The services provided by the Affiliated Entity Defendants with regard to

   marketing and maintaining websites provided no value to Marvelay as the results of the

   infringement on the intellectual property rights of each service provider that did not accept

   Marvelay’s advertising and gift certificates or vouchers and operated a service in the

   geographic location and industry where Marvelay advertised through its false and misleading

   websites and the marketing was fraudulent, unfair and deceptive to consumers who contacted

   Marvelay to purchase vouchers and gift certificates.

          148.    The use of the Due West Property without consideration, the use of employees by

   Affiliated Drop Zone Defendants and Affiliated Entity Defendants without consideration, the use of

   credit cards to fund costs of website development, maintenance and other expense for benefit of


                                                  38
Case 20-06252-lrc        Doc 1    Filed 11/08/20 Entered 11/08/20 22:27:29                  Desc Main
                                 Document      Page 39 of 104



   Affiliated Drop Zone Defendants and Affiliated Entity Defendants without consideration, the use of

   websites for benefit of Affiliated Drop Zone Defendants and Affiliated Entity Defendants without

   consideration, the retention of Groupon revenues by Bilateral or Affiliated Entity Defendants, and the

   marketing payments to Affiliated Entity Defendants all constitute fraudulent transfers to or for the

   benefit of each recipient.

   Breach of Fiduciary Duties to Marvelay

           149.     As managers of Marvelay, Erran Yearty and Asta Quattrocchi each owed a duty to

   Marvelay to act in good faith and owed fiduciary duties to Marvelay and its creditors.

           150.     By their actions, Erran Yearty and Asta Quattrocchi failed to exercise due care and

   loyalty as managers of Marvelay.

           151.     Erran Yearty and Asta Quattrocchi breached their fiduciary duties owed to Marvelay

   directly and proximately causing the loss of millions of dollars in property for Marvelay and the

   dissipation of Marvelay’s assets.

   Aiders and Abettors of Fiduciary Duty Breach

           152.     Yvonne Crooks Cline, Chris Surhoff, and Cary Quattrocchi each knowingly aided,

   abetted and participated in the breach by Erran Yearty and Asta Quattrocchi of fiduciary duties to

   Marvelay, directly and proximately causing the loss of millions of dollars in property for Marvelay

   and the dissipation of Marvelay’s assets.

   Involvement of Aiders and Abettors

           Cary Quattrocchi

           153.     Cary Quattrocchi was an advisor to Marvelay.

           154.     Cary Quattrocchi was at the Due West Office almost every day.




                                                    39
Case 20-06252-lrc       Doc 1    Filed 11/08/20 Entered 11/08/20 22:27:29                Desc Main
                                Document      Page 40 of 104



           155.    Upon information and belief, Asta Quattrocchi reported to and was directed by

   Cary Quattrocchi.

           156.    Pinicrest Systems was owned by Cary Quattrocchi and did work for Marvelay.

           157.    Cary Quattrocchi established entities which he owned or controlled.

           158.    On the bank account at Bank of America (Account No. xxxxxx-4229) in the

   name of Thirty Red, LLC (“Thirty Red Account”), Cary Quattrocchi prepared checks with his

   name and address and used them to pay personal expenses.

           159.    Cary Quattrocchi was aware that the Affiliated Drop Zone Defendants, Affiliated

   Entity Defendants and the Concealed Entities were receiving transfers and actively assisted in the

   concealment of these funds from Marvelay’s creditors.

           160.    Cary Quattrocchi actively managed the affairs of Marvelay, the Affiliated Drop Zone

   Defendants, Affiliated Entity Defendants, and the Concealed Entities.

           161.    Cary Quattrocchi’s conduct was a proximate cause of increasing the number of

   consumers fulfilled through fraudulent and deceptive means by Marvelay causing millions of dollars

   of damages to the detriment and harm of Marvelay.

           162.    Cary Quattrocchi’s conduct was a proximate cause of the receipt by the Affiliated

   Drop Zones and Affiliated Entity Defendants of millions of dollars of transfers to the detriment and

   harm of Marvelay.

           Yvonne Crooks Cline

           163.    Yvonne Crooks Cline has a B.B.A. in finance and has worked throughout her

   professional career in accounting related roles.

           164.    Yvonne Crooks Cline first met Cary Quattrocchi in 1998.

           165.    Yvonne Crooks Cline and Cary Quattrocchi became friends and then lived together.



                                                   40
Case 20-06252-lrc        Doc 1      Filed 11/08/20 Entered 11/08/20 22:27:29               Desc Main
                                   Document      Page 41 of 104



           166.    Yvonne Crooks Cline provided bookkeeping and other administrative services for

   the predecessors of Marvelay.

           167.    Within one month of the entry of the judgment in the Arizona Action against the

   Arizona Action Defendants, Defendant Yvonne Crooks Cline formed three companies: Parabolic,

   LLC, Wind Favor, and Sonic Air.

           168.    Yvonne Crooks Cline managed the accounting for the Affiliated Drop Zone

   Defendants and the Affiliated Entity Defendants.

           169.    Yvonne Crooks Cline was a signatory on the bank accounts of Affiliated Drop Zone

   Defendants which have collectively received millions of dollars in transfers from Marvelay during the

   Relevant Period.

           170.    Yvonne Crooks Cline was the signatory on the Thirty Red Account which received

   $31,384.00 in initial transfers from Marvelay during the Relevant Period and at least $219,568.16 in

   subsequent transfers from the Affiliated Drop Zone Defendants and Affiliated Entity Defendants

   during the Relevant Period and from which at least $189,924.25 in subsequent transfers were paid to

   or for the benefit of the Insider Defendants.

           171.    Yvonne Crooks Cline was aware that the Affiliated Drop Zone Defendants and

   Affiliated Entity Defendants were receiving transfers and actively assisted in the concealment of these

   funds from Marvelay’s creditors.

           172.    Yvonne Crooks Cline was aware that Cary Quattrocchi was actively managing the

   affairs of Marvelay, the Affiliated Drop Zone Defendants and Affiliated Entity Defendants.

           173.    Yvonne Crooks Cline’s conduct was a proximate cause of increasing the number of

   consumers fulfilled by Marvelay causing millions of dollars of damages to the detriment and harm of

   Marvelay.



                                                      41
Case 20-06252-lrc      Doc 1     Filed 11/08/20 Entered 11/08/20 22:27:29               Desc Main
                                Document      Page 42 of 104



          174.    Yvonne Crooks Cline’s conduct was a proximate cause of the receipt by the

   Affiliated Drop Zones and Affiliated Entity Defendants of millions of dollars of transfers to the

   detriment and harm of Marvelay.

          175.    On September 28, 2018, Sonic Air, even though it has been administratively

   dissolved, made transfers to Marvelay of $28,954.00 and $15,053.00 (the “Sonic Air

   Payments”) in order to provide funding for Marvelay, including $23,896.07 to Marvelay’s

   attorneys paid on October 5, 2018, who were appearing on behalf of Marvelay and other

   defendants in the Second Georgia Action.

          176.    Cline was the signatory on the Sonic Air Payments to Marvelay.

          C. Surhoff

          177.    Chris Surhoff was the Business Development Manager at Marvelay.

          178.    Chris Surhoff recruited and maintained relationships with vendors who would fulfill

   Groupon vouchers for which one or more of the Affiliated Entity Defendants would be paid by

   Groupon and vouchers and gift certificates issues by Marvelay which were paid to EWOK.

          179.    Chris Surhoff was the Business Development Manager at Foffer and Bilateral.

          180.    Chris Surhoff and was aware that Bilateral, Foffer and other Concealed Entities were

   receiving funds paid by Marvelay’s customers.

          181.    Chris Surhoff actively assisted in the concealment of these funds from Marvelay in

   order to defraud Marvelay’s customers.

          182.    Chris Surhoff was fully aware of the fraudulent, unfair and deceptive marketing

   practices of Marvelay.

          183.    Chris Surhoff was fully aware that Marvelay’s conduct illegally infringed on the

   intellectual property rights of each service provider that did not accept Marvelay’s advertising



                                                   42
Case 20-06252-lrc       Doc 1     Filed 11/08/20 Entered 11/08/20 22:27:29                 Desc Main
                                 Document      Page 43 of 104



   and gift certificates or vouchers and operated a service in the geographic location and industry

   where Marvelay advertised through its false and misleading websites.

           184.    Chris Surhoff’s conduct was a proximate cause of increasing the number of

   consumers fulfilled by Marvelay causing millions of dollars of damages to the detriment and harm of

   Marvelay

           185.    Chris Surhoff’s conduct was a proximate cause of the receipt by the Affiliated Drop

   Zones and Affiliated Entity Defendants of millions of dollars of transfers to the detriment and harm of

   Marvelay.

                                         BADGES OF FRAUD

           186.    With respect to each of the transfers described herein, the following badges of

   fraud, among others, are applicable and are to be considered in determining actual intent to

   hinder, delay, or defraud.

   Insiders

           187.    The transfers are to insiders.

   Acts of Concealment

           188.    After Marvelay’s formation and through the Petition Date, Marvelay did business

   under various “doing business as” names or dbas, including “Gadzuk,” “Thrillant,” Thrillations”

   “Spot Reservation,” and “Rushcube.”

           189.    In the Special Master Order, the following was noted by the Special Master:

                   In this regard, the Special Master notes that Counsel for
                   SkyDive Litigation Defendant Rason, LLC ("Rason") and
                   SkyDive Litigation and Defendant and Headband Litigation
                   Defendant Plutian, LLC ("Plutian"), each of which is currently
                   doing business at the Due West Office, stated at hearing on the
                   motion to appoint a receiver that he was "not authorized" to
                   disclose the identity of other businesses or individuals



                                                     43
Case 20-06252-lrc       Doc 1     Filed 11/08/20 Entered 11/08/20 22:27:29                 Desc Main
                                 Document      Page 44 of 104



                   currently doing business at the Due West Office. (Special
                   Master Order Page 4)

           190.    The Affiliated Drop Zones and the Affiliated Entity Defendants regularly changed

   tradenames and concealed their legal identity.

           191.    Prior to the Petition Date, Marvelay’s principal place of business was 2601 Summers

   Street, Kennesaw, Cobb County, Georgia, which is the same location as the Due West Office.

   Specifically, the address 2601 Summer Street, Kennesaw, Georgia was formerly 2593 Kennesaw Due

   West Road, Kennesaw, Georgia. The address was changed from 2593 Kennesaw Due West Road to

   2593 Summer Street sometime between 2013 and 2014 and was then changed to 2601 Summer Street

   in 2015.

           192.    The Insider Defendants, through the Affiliated Entity Defendants, including EWOK,

   and the Concealed Entities, directed customers of Marvelay to directly pay money belonging to

   Marvelay to EWOK. EWOK wrongfully took control of credit card proceeds generated by sales to

   Marvelay’s customers and has concealed the receipt and use of such funds by misdirecting such funds

   to the Insider Defendants, other Affiliated Entity Defendants and the Concealed Entities.

   Lack of Consideration

           193.    Little or no consideration was received by Marvelay in exchange for the

   transfers.

   Illegal Activities

           194.    Marvelay engaged in systematic fraudulent, unfair, and deceptive acts or practices with

   respect to consumers in violation of applicable state and federal law. With respect to consumers who

   were provided services at the Affiliated Drop Zone Defendants’ drop zone locations, such

   consumers made purchases as the result of fraudulent, unfair and deceptive practices,

   including selling gift certificates in violation of the Federal Credit Card act, failing to inform


                                                    44
Case 20-06252-lrc      Doc 1       Filed 11/08/20 Entered 11/08/20 22:27:29       Desc Main
                                  Document      Page 45 of 104



   consumers or misleading them regarding the cancellation policy, causing the consumer to

   travel substantially farther than other centers through the use of false and misleading

   information, and having misdirected consumers from competitors through conduct in

   violation of applicable law.

          195.    Marvelay’s conduct illegally infringed on the intellectual property rights of

   each service provider that did not accept Marvelay’s advertising and gift certificates or

   vouchers and operated a service in the geographic location and industry where Marvelay

   advertised through its false and misleading websites. Each such service provider has claims

   against Marvelay (1) for false advertising under Section 43(a) of the Lanham Act, 15 U.S.C.

   § 1115(a), (2) for trademark infringement under 15 U.S.C. § 1125(a), and (3) for

   cybersquatting under Section 43(d) of the Lanham Act, 15 U.S.C. § 1125(d).

   Inadequate Records and Lack of Corporate Formalities

          196.    Except for a written lease between Camorin and Marvelay, upon information

   and belief, there were no written agreements documenting the transfers or documenting

   transactions between Marvelay and any of the Defendants. Additionally, Marvelay and the

   Affiliated Entity Defendants failed to follow corporate or organizational formalities with a

   number of the Affiliated Entity Defendants being administratively dissolved or operating

   without authority including Camorin, Sonic Air, and Granter Media.

   Threat of Litigation

          197.    In April 2015, the State of Georgia issued to Marvelay its first Notice of

   Contemplated Legal Action pursuant to O.C.G.A. §§ 10-1-397(c), but Marvelay refused to enter

   into an agreement that would resolve the investigation.




                                                 45
Case 20-06252-lrc       Doc 1     Filed 11/08/20 Entered 11/08/20 22:27:29                 Desc Main
                                 Document      Page 46 of 104



   Destruction of Records

           198.    Sometime between October 11, 2018 and November 9, 2018, Erran Yearty and

   Asta Quattrocchi destroyed virtually all Marvelay’s business records, including copies.

   Insolvency

           199.    Marvelay was insolvent at all times. Specifically, Marvelay was committing

   fraud and violating the Georgia FBPA or similar consumer protection statutes under Federal

   or other state law with each consumer transaction, and transactions with consumers accounted

   for substantially all of Marvelay’s revenue. Additionally, a significant number of Marvelay’s

   transactions with consumers infringed on the intellectual property rights of service providers

   that did not accept Marvelay’s advertising and gift certificates or vouchers and operated a

   service in the geographic location and industry where Marvelay advertised through its false

   and misleading websites. Each such transaction resulted in claims of the service providers

   against Marvelay and violated applicable law, including the Federal Trade Commission Act,

   the Sherman Antitrust Act, the Clayton Act, and the Lanham Act.

                       INADEQUATE CAPITALIZATION APPLICABLE
                      TO ALTER EGO AND PIERCING THE VEIL CLAIMS

           200.    In addition to the badges of fraud alleged above and other facts elsewhere in the

   Complaint, at all times, Marvelay’s capitalization was inadequate to satisfy the claims against it as a

   result of its fraudulent practices. Throughout the Relevant Period, Marvelay’s average daily

   balance was less than a week of operating expenses which was grossly inadequate

   capitalization in light of the liabilities being incurred as a result of the illegal scheme to

   defraud and deceive consumers into purchasing adventure and leisure experiences through

   deceptive, misleading and fraudulent marketing practices along with the willful and

   systematic misappropriation of intellectual property rights


                                                     46
Case 20-06252-lrc      Doc 1     Filed 11/08/20 Entered 11/08/20 22:27:29              Desc Main
                                Document      Page 47 of 104



                                         THE TRANSFERS

          201.    During the Relevant Period, the Insider Defendants, the Related Insider

   Defendants, Affiliated Drop Zone Defendants, the Affiliated Entity Defendants and

   Subsequent Transferee Defendants (as defined below) withdrew directly or indirectly at least

   $18,383,045.37 from Marvelay’s business checking account at Bank of America, N.A.

   (Account No. xxxxxx-5268) as detailed in Exhibit A through I and Paragraph 227 hereof as

   to Defendant Lisa Strawn (collectively, the “Initial Transfers”).

          202.    All of the Initial Transfers were made in furtherance of the scheme to defraud

   and deceive consumers into purchasing adventure and leisure experiences through deceptive,

   misleading and fraudulent marketing practices along with the willful and systematic

   misappropriation of intellectual property rights.

          2 03. The Insider Defendants, the Related Insider Defendants, Affiliated Drop Zone

   Defendants, the Affiliated Entity Defendants and Subsequent Transferee Defendants received

   the Initial Transfers or Subsequent Transfers (as defined below) with actual knowledge of the

   fraudulent scheme being perpetuated at Marvelay.

          204.    The Insider Defendants, Affiliated Drop Zone Defendants and Affiliated Entity

   Defendants are either initial transferees of the Initial Transfers (the “Initial Transferees”) or

   conduits of such Initial Transfers for the benefit of the Insider Defendants and the Concealed

   Entities. If the Insider Defendants, Affiliated Drop Zone Defendants and Affiliated Entity

   Defendants are the initial transferees of the Initial Transfers, then the Insider Defendants,

   Concealed Entities, or Related Insider Defendants as the case may be are the subsequent

   transferees for the purposes of this Complaint and are included in the definition of Subsequent

   Transferee Defendants. To the extent the Related Insider Defendants, Affiliated Drop Zone



                                                  47
Case 20-06252-lrc      Doc 1    Filed 11/08/20 Entered 11/08/20 22:27:29             Desc Main
                               Document      Page 48 of 104



   Defendants, Affiliated Entity Defendants and the Concealed Entities are determined to be a

   conduit for the funds paid by Marvelay for the benefit of the Insider Defendants, the Insider

   Defendants are initial transferees for whose benefit such transfers were made for purposes of

   this Complaint. To the extent the Affiliated Entity Defendants or the Concealed Entities are

   determined to be a conduit for the funds withdrawn for the benefit of the Subsequent Transferee

   Defendants, the Subsequent Transferee Defendants are initial transferees for whose benefit

   such transfers were made, for the purposes of this Complaint.

   Transfers to Thirty Red and Certain Defendants

          205.    Between November 10, 2015 and March 6, 2017, $284,608.90 was deposited

   into Thirty Red’s bank account at Chase Bank, N.A., Account No. xxxxxx4299, consisting of

   the following transfers:

     Initial Transfers from Marvelay               July 22, 2016                     $31,384.00
                                                   November 2, 2015                   $4,550.00
     Immediate or mediate transfers from
                                                   December 4, 2015                   $6,613.00
     Wind Favor d/b/a Skydive Philadelphia
                                                   April 12, 2016                     $2,300.00
     Immediate or mediate transfers from 4DZ
                                                   February 17, 2016                  $5,000.00
     d/b/a Skylander Andrews
     Immediate or mediate transfers from           March 21, 2016                    $29,925.00
     Bilateral, LLC                                April 26, 2016                    $ 5,180.26
     Immediate or mediate transfers from           June 3, 2016                      $29,476.39
     Durden, LLC                                   April 26, 2016                      5,180.26
     Immediate or mediate transfers from 4DZ       September 27, 2016                $50,000.00
     Immediate or mediate transfers from           October 28, 2016                  $25,000.00
     SDPA                                          December 13, 2016                 $90,000.00

          206.    Between November 25, 2015 and March 6, 2017, at least $189,924.25 of the

   $284,608.90 deposited into Thirty Red’s bank account at Chase Bank, N.A., Account No.

   xxxxxx4299, was paid from the Thirty Red’s bank account at Chase Bank, N.A., Account No.

   xxxxxx4299, to or for benefit of the following subsequent transferees (the “Thirty Red

   Transfers”):


                                                 48
Case 20-06252-lrc     Doc 1     Filed 11/08/20 Entered 11/08/20 22:27:29           Desc Main
                               Document      Page 49 of 104



                       Payee                              Date                 Amount
     Erran Yearty                                 September 26, 2016             $10,000.00
     Asta Quattrocchi                             December 28, 2015               $ 2,730.38
     Asta Quattrocchi                             March 25, 2016                   $2,633.56
     Asta Quattrocchi                             September 15, 2016               $3,819.19
     Lisa Strawn                                  March 4, 2016                    $1,309.19
     Lisa Strawn                                  January 24, 2017                 $7,000.00
     Darlene Zdrojewski                           September 26, 2016               $8,608.71
     John Quattrocchi                             April 26, 2016                   $7,000.00

               Beneficiary and Payee                      Date                 Amount
        Cary Quattrocchi and Albright, LLC
            Underground Analysis                  December 29, 2016                 $350.00
            Firm Foundations                      November 17, 2016               $62,351.00
            Firm Foundations                      January 12, 2017                $15,000.00
            Firm Foundations                      March 6, 2017                   $20,500.00
            Best Price Custom Cabinet and         December 13, 2016                $8,171.72
            Woodworking
            Quiet Gardens                         May 10, 2016                     $2,400.00
            Quiet Gardens                         May 12, 2016                     $2,000.00
            Quiet Gardens                         May 16, 2016                      $958.00
            Quiet Gardens                         May 24, 2016                      $382.00
            A/C Installers                        December 19, 2016                $5,000.00


              Beneficiary and Payee                       Date                 Amount
     Cary Quattrocchi

     Hollis Cobb Associates                       March 4, 2016                     $360.26
     Credit Collection Services                   March 4, 2016                     $587.60
     Metropolitan Classic Cars, Inc.              February 12, 2016               $29,710.50


          207.    The foregoing transfers for the benefit of Cary Quattrocchi and Albright, LLC

   totaling $117,112.72 were to improve or maintain 424 Brookwood Drive W, Dawsonville,

   Georgia.

          208.    The foregoing transfers to Hollis Cobb Associates and Credit Collection

   Services for the benefit of Cary Quattrocchi totaling $947.86 were to pay collection agencies

   for debts owed by Cary Quattrocchi. While the check was drawn on the Thirty Red Account,



                                                49
Case 20-06252-lrc         Doc 1    Filed 11/08/20 Entered 11/08/20 22:27:29        Desc Main
                                  Document      Page 50 of 104



   the imprint on the check was for Cary Quattrocchi at his residence address of 100 Hopewell

   Grove Drive, Atlanta, Georgia 30004.

          209.    Upon information and belief, the transfer of $29,710.51 to Metropolitan

   Classic was for the purchase of an auto for the benefit of Cary Quattrocchi.

          210.    The Thirty Red Transfers were not for obligations of Marvelay but were for

   obligations of another person or entity.

          211.    Marvelay did not receive any value on account of any of the Thirty Red

   Transfers.

          212.    Upon information and belief, there was no contract or agreement between the

   recipient of the Thirty Red Transfers and Thirty Red.

          213.    To the extent that the recipients of the Thirty Red Transfers accepted payment

   from Thirty Red based upon debts or obligations owed by another, the payments were not

   accepted in good faith.

          214.    The recipients of the Thirty Red Transfers knew or should have known that

   the Thirty Red Transfers were fraudulent as to creditors of Marvelay.

          215.    Upon information and belief between November 25, 2015 and March 6, 2017,

   $60,028.01 of the $284,608.90 that was deposited into Thirty Red’s bank account at Chase

   Bank, N.A., Account No. xxxxxx4299, was used to personal expenses of one or more of the

   Insider Defendants, including payments to American Express, Macy’s, and TJX rewards of

   at least $33,000.00.




                                                50
Case 20-06252-lrc      Doc 1     Filed 11/08/20 Entered 11/08/20 22:27:29           Desc Main
                                Document      Page 51 of 104



                  TRANSFERS TO AFFILIATED DROP ZONE DEFENDANTS

   One Year Preferential Transfers

          2 16. Within one year before the Petition Date, Marvelay made payments of at least

   $825,011.16 in avoidable transfers (collectively, the “One-Year Preferential Transfers”)

   including those detailed on Exhibits B through D, F and I, attached hereto and incorporated

   herein, to or for the benefit of the Defendants listed on each exhibit.

          2 17. The One-Year Preference Defendants (as defined below) are insiders of

   Marvelay.

          218.    Based upon the Trustee’s reasonable due diligence under the circumstances of

   this case and the foregoing allegations, One-Year Preference Defendants have no known or

   reasonably knowable affirmative defenses to the One-Year Preferential Transfers.

          2 19. The One-Year Preferential Transfers are avoidable and recoverable under

   sections 547, 550(a), and 551 of the Bankruptcy Code.

   Affiliated Vendor Transfers

          2 20. During the Relevant Period, Marvelay made payments of at least $372,681.00

   in avoidable transfers to or for the benefit of 4DZ, all of which were made by Marvelay in

   connection with its scheme to defraud consumers (the “4DZ Fraudulent Transfers”). The 4DZ

   Fraudulent Transfers include those transfers set forth and identified on Exhibit A.

          2 21. During the Relevant Period, Marvelay made payments of at least $217,627.14

   in avoidable transfers to or for the benefit of SC Skydiving, all of which were made by

   Marvelay in connection with its scheme to defraud consumers (the “SC Skydiving Fraudulent

   Transfers”). The SC Skydiving Fraudulent Transfers include those transfers set forth and

   identified on Exhibit B.



                                                  51
Case 20-06252-lrc      Doc 1      Filed 11/08/20 Entered 11/08/20 22:27:29         Desc Main
                                 Document      Page 52 of 104



          2 22. During the Relevant Period, Marvelay made payments of at least $407,284.25

   in avoidable transfers to or for the benefit of SDG, all of which were made by Marvelay in

   connection with its scheme to defraud consumers (the “SDG Fraudulent Transfers”). The

   SDG Fraudulent Transfers include those transfers set forth and identified on Exhibit C.

          2 23. During the Relevant Period, Marvelay made payments of at least

   $1,065,193.50 in avoidable transfers to or for the benefit of SDPA, all of which were made

   by Marvelay in connection with its scheme to defraud consumers (the “SDPA Fraudulent

   Transfers”). The SDPA Fraudulent Transfers include those transfers set forth and identified

   on Exhibit D.

          2 24. During the Relevant Period, Marvelay made payments of at least $408,737.98

   in avoidable transfers to or for the benefit of Wind Favor, all of which were made by Marvelay

   in connection with its scheme to defraud consumers (the “Wind Favor Fraudulent Transfers”).

   The Wind Favor Fraudulent Transfers include those transfers set forth and identified on

   Exhibit E.

   Affiliated Entity Transfers

          2 25. During the Relevant Period, Marvelay made payments of at least $376,591.51

   in avoidable transfers to or for the benefit of Camorin, all of which were made by Marvelay

   in connection with its scheme to defraud consumers (the “Camorin Fraudulent Transfers”).

   The Camorin Fraudulent Transfers include those transfers set forth and identified on Exhibit

   F.

          2 26. During the Relevant Period, Marvelay made payments of at least

   $669,943.81 in avoidable transfers to or for the benefit of Falken, all of which were made by

   Marvelay in connection with its scheme to defraud consumers (the “Falken Fraudulent



                                                52
Case 20-06252-lrc      Doc 1     Filed 11/08/20 Entered 11/08/20 22:27:29             Desc Main
                                Document      Page 53 of 104



   Transfers”). The Falken Fraudulent Transfers include those transfers set forth and identified

   on Exhibit I

   Transfers to Lisa Strawn

          2 27. During the Relevant Period, Marvelay, in addition to the Thirty Red Transfers,

   made payments of at least $6,763.58 in avoidable transfers to or for the benefit of Lisa Strawn,

   all of which were made by Marvelay in connection with its scheme to defraud consumers (the

   “Lisa Strawn Fraudulent Transfers”). The Lisa Strawn Fraudulent Transfers include those

   transfers set forth and identified below:

     Lisa Strawn                                    November 9, 2015                   $6,000.00
     Lisa Strawn                                    February 5, 2016                    $763.58


   The Subsequent Transfers

          2 28. Based on the Trustee’s investigation to date, all or a portion of the Initial

   Transfers were subsequently transferred, directly or indirectly, to one or more of the defendants

   named in this Complaint including the Thirty Red Transfers set forth above (the “Subsequent

   Transfers”). Upon information and belief, one or more the Insider Defendants, Related Insider

   Defendants, and Affiliated Entity Defendants (the “Subsequent Transferee Defendants”)

   received the Subsequent Transfers of the avoidable fraudulent transfers referenced herein,

   which are recoverable pursuant to section 550(a) of the Bankruptcy Code.

          2 29. The Subsequent Transferee Defendants received the Subsequent Transfers,

   directly or indirectly, from the Initial Transferees with actual knowledge of the fraudulent

   scheme being perpetuated at Marvelay.

          2 30. To the extent any of the Initial Transfers were made to, or for the benefit of,

   any Subsequent Transferee Defendants, said Subsequent Transferee Defendants are the initial



                                                  53
Case 20-06252-lrc      Doc 1    Filed 11/08/20 Entered 11/08/20 22:27:29              Desc Main
                               Document      Page 54 of 104



   transferees of such transfers and are included in the definition of the Initial Transferees for

   purposes of the allegations herein.

          2 31. The Subsequent Transfers, or the value thereof, are recoverable from the

   Subsequent Transferee Defendants pursuant to section 550(a) of the Bankruptcy Code.

   The Fraudulent Transfers

          2 32. During the Relevant Period, the Insider Defendants, the Related Insider

   Defendants, Affiliated Drop Zone Defendants, the Affiliated Entity Defendants and

   Subsequent Transferee Defendants withdrew directly or indirectly at least $18,383,045.37

   from Marvelay’s business checking account at Bank of America, N.A (Account No. xxxxxx-

   5268), as detailed in Exhibit A through I and paragraph 227 at to Defendant Lisa Strawn,

   under circumstances that should have put the Defendants on notice that the Transfers were

   fraudulently made by Marvelay in connection with its scheme to defraud consumers and

   infringe on intellectual property rights (collectively, the “Fraudulent Transfers”).

          2 33. The Fraudulent Transfers are avoidable and recoverable under sections 548,

   550(a), and 551 of the Bankruptcy Code and/or 544, 550(a), and 551 of the Bankruptcy Code

   and Sections 18-2-74 and 18-2-77 of the Georgia Code.

          2 34. The Fraudulent Transfers were directly or indirectly made to or for the benefit

   of the Defendants, as set forth herein.

                  REQUEST FOR RELIEF AND RESERVATION OF RIGHTS

          2 35. The Trustee’s investigation is on-going, and therefore the Trustee reserves the

   right to amend the Complaint or file other appropriate pleadings to supplement the

   information in this Complaint and to: (i) identify subsequent transfers; (ii) seek recovery with

   respect to such additional transfers; (iii) bring 90 day preference claims under Section 547



                                                  54
Case 20-06252-lrc      Doc 1     Filed 11/08/20 Entered 11/08/20 22:27:29           Desc Main
                                Document      Page 55 of 104



   (b)(4)(A) of the Bankruptcy Code for any transfer identified herein or in an amended

   complaint; (iv) bring turnover claims under Section 542 of the Bankruptcy Code for any

   property that is property of the estate and/or impose a constructive trust thereon; (v) add or

   name other defendants including the Concealed Entities; and (vi) seek equitable or injunctive

   relief, including, without limitation, the appointment of a receiver for one or more of the

   Defendants or the Concealed Entities or their predecessors and successors in interest.

          2 36. To the extent that any of the recovery counts may be inconsistent with each

   other, they are to be treated as being pleaded in the alternative.

                                             COUNT I
                                      Breach of Fiduciary Duty

          237.    The Trustee repeats and re-alleges the allegations contained in all of the

   preceding paragraphs of this Complaint as if the same were fully set forth herein at length.

          238.    As managers of Marvelay, Erran Yearty and Asta Quattrocchi each owed a

   duty to act in good faith and fiduciary duties to Marvelay and its creditors.

          239.    By their actions as outlined above, Erran Yearty and Asta Quattrocchi failed

   to exercise due care and loyalty as managers of Marvelay.

          240.    Erran Yearty and Asta Quattrocchi breached their fiduciary duties owed to

   Marvelay directly and proximately causing the loss of millions of dollars in property for

   Marvelay and the dissipation of Marvelay’s assets.

          241.    Erran Yearty and Asta Quattrocchi breached their fiduciary duties owed to

   Marvelay directly and proximately causing Marvelay’s consumers to be deprived of assets

   that would have been available in the Marvelay Bankruptcy Case.

          242.    The Trustee seeks compensatory damages as against Yearty and Asta

   Quattrocchi in an amount to be determined at trial.


                                                  55
Case 20-06252-lrc      Doc 1     Filed 11/08/20 Entered 11/08/20 22:27:29           Desc Main
                                Document      Page 56 of 104



                                            COUNT II
                           Aiding and Abetting Breach of Fiduciary Duty

          243.    The Trustee repeats and re-alleges the allegations contained in all of the

   preceding paragraphs of this Complaint as if the same were fully set forth herein at length.

          244.    Yvonne Crooks Cline, Chris Surhoff, and Cary Quattrocchi (collectively, the

   “Abettors”) each knowingly aided, abetted and participated in the breach by Erran Yearty and

   Asta Quattrocchi of fiduciary duties to Marvelay, causing the loss of millions of dollars in

   property for Marvelay and the dissipation of Marvelay’s assets.

          245.    The Trustee seeks compensatory damages as against the Abettors in an amount

   to be determined at trial.

                                           COUNT III
                                  Claim for Preference One Year
                                – 11 U.S.C. §§ 547, 550(a) and 551

          2 46. The Trustee repeats and re-alleges the allegations contained in all of the

   preceding paragraphs of this Complaint as if the same were fully set forth herein at length.

          2 47. To the extent this recovery count may be inconsistent with or duplicative of

   any other count, it is to be treated as being pleaded in the alternative to the extent of the

   inconsistency or duplication.

          2 48. Marvelay made the One-Year Preferential Transfers, including those detailed

   on Exhibits B through D, F and I, on or within one year before the Petition Date.

          2 49. The One-Year Preferential Transfers were each a transfer of an interest of

   Marvelay in property.

          2 50. The One-Year Preferential Transfers were made to or for the benefit of SDG,

   Camorin, Falken, SC Skydiving, and SDPA (the “One-Year Preference Defendants”), for or




                                                 56
Case 20-06252-lrc      Doc 1    Filed 11/08/20 Entered 11/08/20 22:27:29             Desc Main
                               Document      Page 57 of 104



   on account of antecedent debt of the One-Year Preference Defendants alleged to be owed by

   Marvelay before the One-Year Preferential Transfers were made.

          2 51. The One-Year Preference Defendants are insiders of Marvelay.

          2 52. The One-Year Preferential Transfers were made while Marvelay was

   insolvent.

          2 53. The One-Year Preferential Transfers enabled the One-Year Preference

   Defendants to receive more than they would receive if the case of Marvelay had been under

   Chapter 7 of the Bankruptcy Code, the One-Year Preferential Transfers had not been made,

   and the One-Year Preference Defendants had received payment of such alleged debts to the

   extent provided by the provisions of the Bankruptcy Code.

          2 54. Accordingly, pursuant to Sections 547, 550(a) and 551 of the Bankruptcy

   Code, the Trustee is entitled to a judgment: (a) avoiding and preserving the One-Year

   Preferential Transfers; (b) directing that the One-Year Preferential Transfers be set aside; (c)

   recovering each of the One-Year Preferential Transfers, or the value thereof, from the

   applicable One-Year Preference Defendant for the benefit of Marvelay’s estate; and (d) any

   other relief deemed just and appropriate.

                                          COUNT IV
                   Claim to Avoid and Recover Transfers with Actual Intent
                                  to Hinder, Delay or Defraud
    – 11 U.S.C. §§ 544, 548(a)(1)(A), 550(a) and 551, and O.C.G.A. §§ 18-2-74 and 18-2-77

          2 55. The Trustee repeats and re-alleges the allegations contained in all of the

   preceding paragraphs of this Complaint as if the same were fully set forth herein at length.

          2 56. To the extent this recovery count may be inconsistent with or duplicative of

   any other count, it is to be treated as being pleaded in the alternative to the extent of the

   inconsistency or duplication.


                                                 57
Case 20-06252-lrc      Doc 1     Filed 11/08/20 Entered 11/08/20 22:27:29             Desc Main
                                Document      Page 58 of 104



          2 57. At all times relevant to the Fraudulent Transfers, there have been one or more

   creditors who have held and still hold matured or unmatured unsecured claims against

   Marvelay, including numerous consumers with state law fraud claims. These claims against

   Marvelay were and are allowable under Section 502 of the Bankruptcy Code or were and are

   not allowable only under Section 502(e) of the Bankruptcy Code.

          2 58. During the Relevant Period, Marvelay made the Fraudulent Transfers to the

   Initial Transferees or Subsequent Transferee Defendants as initial or subsequent transferees.

          2 59. The Fraudulent Transfers were each a transfer of an interest of Marvelay in

   property within the meaning of sections 101(54) and 548(a) of the Bankruptcy Code.

          2 60. Marvelay made each of the Fraudulent Transfers with actual intent to hinder,

   delay or defraud creditors of Marvelay to which Marvelay was or became, on or after the date

   that such transfers were made or such obligations were incurred, indebted.

          261.    Marvelay did not receive fair consideration in exchange for each of the

   Fraudulent Transfers.

          2 62. Marvelay was insolvent at the time of the Fraudulent Transfers and/or was

   rendered insolvent as a result of the Fraudulent Transfers in that Marvelay’s total liabilities

   exceeded the fair value of its assets or Marvelay (i) was engaged in business or a transaction

   for which any property remaining with Marvelay was an unreasonably small capital at the

   time of or as a result of the Fraudulent Transfers or (ii) intended to incur, or believed that it

   would incur, debts beyond its ability to pay as such debts matured.

          2 63. Based upon the foregoing, the Fraudulent Transfers made by Marvelay to the

   Defendants and the Thirty Red Transferee Defendants constitute avoidable fraudulent

   transfers pursuant to Section 548 of the Bankruptcy Code and Georgia law.



                                                  58
Case 20-06252-lrc      Doc 1    Filed 11/08/20 Entered 11/08/20 22:27:29            Desc Main
                               Document      Page 59 of 104



          264.    Accordingly, pursuant to Sections 548(a), 550(a) and 551 of the Bankruptcy

   Code and/or Sections 18-2-74 and 18-2-77 of the Georgia Code along with Sections 544,

   550(a) and 551 of the Bankruptcy Code, the Trustee is entitled to a judgment: (a) avoiding

   and preserving the Fraudulent Transfers; (b) directing that the Fraudulent Transfers be set

   aside; (c) recovering each of the Fraudulent Transfers, or the value thereof, from the

   applicable Defendant or Thirty Red Transferee Defendant for the benefit of Marvelay’s estate;

   and (d) any other relief deemed just and appropriate.

                                           COUNT V
                 Claim to Avoid and Recover Constructive Fraudulent Transfers
   – 11 U.S.C. §§ 544, 548(b), 550(a) and 551, and O.C.G.A. §§ 18-2-74, 18-2-75 and 18-2-77

          2 65. The Trustee repeats and re-alleges the allegations contained in all of the

   preceding paragraphs of this Complaint as if the same were fully set forth herein at length.

          2 66. To the extent this recovery count may be inconsistent with or duplicative of

   any other count, it is to be treated as being pleaded in the alternative to the extent of the

   inconsistency or duplication.

          2 67. During the Relevant Period, Marvelay made the Fraudulent Transfers to or for

   the benefit of Defendants or the Thirty Red Transferee Defendants as initial or subsequent

   transferees.

          2 68. At all times relevant to the Fraudulent Transfers, there have been one or more

   creditors who have held and still hold matured or unmatured unsecured claims against

   Marvelay, including numerous consumers with state law fraud claims. These claims against

   Marvelay were and are allowable under Section 502 of the Bankruptcy Code or were and are

   not allowable only under Section 502(e) of the Bankruptcy Code.




                                                 59
Case 20-06252-lrc      Doc 1     Filed 11/08/20 Entered 11/08/20 22:27:29             Desc Main
                                Document      Page 60 of 104



          2 69. The Fraudulent Transfers were each a transfer of an interest of Marvelay in

   property within the meaning of sections 101(54) and 548(a) of the Bankruptcy Code.

          270.    Marvelay did not receive fair consideration in exchange for each of the

   Fraudulent Transfers.

          2 71. Marvelay was insolvent at the time of the Fraudulent Transfers and/or was

   rendered insolvent as a result of the Fraudulent Transfers in that Marvelay’s total liabilities

   exceeded the fair value of its assets or Marvelay (i) was engaged in business or a transaction

   for which any property remaining with Marvelay was an unreasonably small capital at the

   time of or as a result of the Fraudulent Transfers or (ii) intended to incur, or believed that it

   would incur, debts beyond its ability to pay as such debts matured.

          2 72. Based upon the foregoing, the Fraudulent Transfers made by Marvelay to the

   Defendants and the Thirty Red Transferee Defendants constitute avoidable fraudulent

   transfers pursuant to Section 548 of the Bankruptcy Code and Georgia law.

          273.    Accordingly, pursuant to Sections 548(b), 550(a) and 551 of the Bankruptcy

   Code and/or Sections 18-2-74, 18-2-75, and 18-2-77 of the Georgia Code along with Sections

   544, 550(a) and 551 of the Bankruptcy Code, the Trustee is entitled to a judgment: (a)

   avoiding and preserving the Fraudulent Transfers; (b) directing that the Fraudulent Transfers

   be set aside; (c) recovering each of the Fraudulent Transfers, or the value thereof, from the

   applicable Defendant or Thirty Red Transferee Defendant for the benefit of Marvelay’s estate;

   and (d) any other relief deemed just and appropriate.

                                            COUNT VI
                                         Unjust Enrichment

          274.    The Trustee repeats and re-alleges the allegations contained in all of the

   preceding paragraphs of this Complaint as if the same were fully set forth herein at length.


                                                  60
Case 20-06252-lrc      Doc 1    Filed 11/08/20 Entered 11/08/20 22:27:29            Desc Main
                               Document      Page 61 of 104



          275.    By their wrongful acts and omissions, the Defendants were unjustly enriched

   at the expense of and to the detriment of Marvelay by virtue of, for example, the payment the

   Payroll Transfers, Amex Transfers, Chase Transfers, Camorin Transfers and use of property

   and services by the Defendants for which Marvelay was not compensated and received no

   benefit.

          2 76. Alternatively, the Defendants are liable to Marvelay for unjust enrichment for

   millions of dollars of services and property provided by Marvelay to the Defendants for which

   Marvelay did not receive compensation.

                                          COUNT VII
                                         Quantum Meruit

          2 77. The Trustee repeats and re-alleges the allegations contained in all of the

   preceding paragraphs of this Complaint as if the same were fully set forth herein at length.

          2 78. By their wrongful acts and omissions, the Defendants received monies at the

   expense of and to the detriment of Marvelay by virtue of, for example, the payment the Payroll

   Transfers, Amex Transfers, Chase Transfers, Camorin Transfers and for the use of property

   and services by the Defendants for which Marvelay did not receive fair compensation.

          2 79. Alternatively, the Defendants are liable to Marvelay for and Marvelay is

   entitled to recover from the Defendants the reasonable value of the services it rendered and

   property it provided for Defendants’ benefit.

                                        COUNT VIII
                                    Money Had and Received

          280.    The Trustee repeats and re-alleges the allegations contained in all of the

   preceding paragraphs of this Complaint as if the same were fully set forth herein at length.




                                                   61
Case 20-06252-lrc      Doc 1    Filed 11/08/20 Entered 11/08/20 22:27:29            Desc Main
                               Document      Page 62 of 104



          281.    Alternatively, as a result of the use of Marvelay’s employees, call center and

   other property and services, including Marvelay’s interest in websites and intellectual

   property, the Insider Defendants, Affiliated Drop Zone Defendants, and the Affiliated Entity

   Defendants are currently in possession of, or have control over, money which originated from

   Marvelay. The Insider Defendants, Affiliated Drop Zone Defendants, and the Affiliated Entity

   Defendants have no legal or equitable right to this money, having obtained it through fraud

   and deceit.

          282.     In equity and good conscience, the Insider Defendants, Affiliated Drop Zone

   Defendants, and the Affiliated Entity Defendants may not retain possession or control of this

   money, which rightfully belongs to Marvelay. The Insider Defendants, Affiliated Drop Zone

   Defendants, and the Affiliated Entity Defendants are obligated to return all such money to the

   Trustee.

                                           COUNT IX
                 Alter Ego and Veil Piercing as Claim or Alternatively as Remedy

          283.    The Trustee repeats and re-alleges the allegations contained in all of the

   preceding paragraphs of this Complaint as if the same were fully set forth herein at length.

          284.    The Insider Defendants through the use of the Affiliated Drop Zone

   Defendants, Affiliated Entity Defendants and the Concealed Entities have generally

   disregarded the corporate existence of Marvelay and have made Marvelay a mere

   instrumentality for the transaction of their fraudulent scheme.

          285.    There is such a unity of interest in ownership between the Insider Defendants

   Affiliated Drop Zone Defendants, Affiliated Entity Defendants and the Concealed Entities

   and Marvelay that the separate personalities of these defendants and entities no longer exist.




                                                 62
Case 20-06252-lrc      Doc 1    Filed 11/08/20 Entered 11/08/20 22:27:29             Desc Main
                               Document      Page 63 of 104



          286.    Allowing and upholding the corporate existence of the Marvelay and

   Defendants or Concealed Entities would promote fraud and injustice.

          287.    The corporate existence of separate entities should be disregarded and one or

   more of the Insider Defendants, the Affiliated Drop Zone Defendants, Affiliated Entity

   Defendants and the Concealed Entities be recognized as the alter egos of Marvelay and be

   held liable for Marvelay’s debts.

                                              COUNT X
                                       Substantive Consolidation

          2 88. The Trustee repeats and re-alleges the allegations contained in all of the

   preceding paragraphs of this Complaint as if the same were fully set forth herein at length.

          2 89. Based on the facts outlined above, the Trustee seeks the substantive

   consolidation of one or more of the Defendants as a remedy for the claims sought herein.

          WHEREFORE, Trustee respectfully requests as follows:

          (a)     With respect to Count I, that the Trustee is entitled to a judgment against Erran

                  Yearty and Asta Quattrocchi, jointly and severally, for all damages

                  proximately caused by their breach of their fiduciary duties to Marvelay;

          (b)     With respect to Count II, that the Trustee is entitled to a judgment against

                  Yvonne Crooks Cline, Chris Surhoff, and Cary Quattrocchi, jointly and

                  severally, for all damages proximately caused by their aiding and abetting the

                  breach of Erran Yearty and Asta Quattrocchi’s fiduciary duties to Marvelay;

          (c)     With respect to Count III, that pursuant to sections 547, 550, and

                  551 of the Bankruptcy Code, the Trustee is entitled to a judgment against of

                  Defendants SDG, Camorin, Falken, SC Skydiving, and SDPA: (a) avoiding

                  and preserving the One-Year Preferential Transfers, including those detailed


                                                  63
Case 20-06252-lrc   Doc 1    Filed 11/08/20 Entered 11/08/20 22:27:29             Desc Main
                            Document      Page 64 of 104



               on Exhibits B through D, F and; (b) directing that the One-Year Fraudulent

               Transfers be set aside; and (c) recovering the One-Year Fraudulent Transfers,

               or the value thereof, for the benefit of the estate of Marvelay;

         (d)   With respect to Count IV, that pursuant to sections 544, 548, 550, and

               551 of the Bankruptcy Code, and O.C.G.A. §§ 18-2-74 and 18-2-77, the

               Trustee is entitled to a judgment against the Defendants identified on Exhibits

               A through I and in Paragraph 227 and/or any Defendant who is a Subsequent

               Transferee thereof, including with respect to the Related Party Defendants and

               Thirty Red Transferee Defendants, the amounts identified in Paragraphs 206

               and 207: (a) avoiding and preserving the Fraudulent Transfers, including those

               detailed on Exhibits A through I and in Paragraph 227; (b) directing that the

               Fraudulent Transfers be set aside; and (c) recovering the Fraudulent Transfers,

               or the value thereof, for the benefit of the estate of Marvelay;

         (e)   With respect to Count V, that pursuant to sections 544, 548, 550, and

               551 of the Bankruptcy Code, and O.C.G.A. §§ 18-2-74, 18-2-75 and 18-2-77,

               the Trustee is entitled to a judgment against the Defendants identified on

               Exhibits A through I and in Paragraph 227 and/or any defendant who is a

               Subsequent Transferee thereof including with respect to the Related Party

               Defendants and Thirty Red Transferee Defendants the amounts identified in

               Paragraphs 206 and 207: (a) avoiding and preserving the Fraudulent Transfers,

               including those detailed on Exhibits A through I and in Paragraph 227 ; (b)

               directing that the Fraudulent Transfers be set aside; and (c) recovering the




                                              64
Case 20-06252-lrc   Doc 1    Filed 11/08/20 Entered 11/08/20 22:27:29              Desc Main
                            Document      Page 65 of 104



               Fraudulent Transfers, or the value thereof, for the benefit of the estate of

               Marvelay;

         (f)   With respect to Counts VI and VII, the Trustee is entitled to a judgment against

               one or more of the Defendants in amounts to be determined at trial;

         (g)   With respect to Count VIII, the Trustee is entitled to a judgment against one

               or more of the Insider Defendants, Affiliated Drop Zone Defendants and

               Affiliated Entity Defendants in amounts to be determined at trial;

         (h)   With respect to Count IX, the Trustee is entitled to a judgment declaring that

               the corporate existence of Marvelay and one or more of the Defendants should

               be disregarded and that one or more of the Insider Defendants, the Affiliated

               Drop Zone Defendants, Affiliated Entity Defendants and the Concealed

               Entities be recognized as the alter egos of Marvelay and be held liable for

               Marvelay’s debts;

         (i)   With respect to Count X, that the Trustee is entitled to a judgment

               substantively consolidating one or more of the Affiliated Drop Zone

               Defendants and Affiliated Entity Defendants and the Concealed Entities with

               Marvelay;

         (j)   On all claims for relief, establishment of a constructive trust over the proceeds

               of the transfers in favor of the Trustee for the benefit of Marvelay’s estate; and




                                              65
Case 20-06252-lrc    Doc 1     Filed 11/08/20 Entered 11/08/20 22:27:29              Desc Main
                              Document      Page 66 of 104



          (k)    Granting the Trustee such other, further, different or alternative relief as may

                 be just and proper and equitable, including costs.

          Respectfully submitted this 8th day of November, 2020.

                                                       LAMBERTH, CIFELLI, ELLIS
                                                       & NASON, P.A.
                                                       Counsel for Trustee

                                                       By:    /s/ Gregory D. Ellis
                                                       Gregory D. Ellis
                                                       Georgia Bar No. 245310
                                                       gellis@lcenlaw.com
   6000 Lake Forrest Drive, N.W., Ste. 435
   Atlanta, GA 30328
   (404) 262-7373



                                                       PORTNOY, GARNER & NAIL, LLC
                                                       Special Counsel for Trustee

                                                       By:     /s/ Garrett A. Nail
                                                       Garrett A. Nail
                                                       Georgia Bar No. 997924
                                                       gnail@pgnlaw.com
   3350 Riverwood Pkwy, Suite 460
   Atlanta 30339
   (404) 688-8800




                                                66
Case 20-06252-lrc   Doc 1    Filed 11/08/20 Entered 11/08/20 22:27:29   Desc Main
                            Document      Page 67 of 104



                                EXHIBIT A
    4DZ LLC D/B/A SKYDIVE ALABAMA, SKYDIVE GEORGIA,
   SKYDIVE TENNESSEE, AND SOUTH CAROLINA SKYDIVING
    ONE YEAR PREFERENTIAL TRANSFERS                FRAUDULENT TRANSFERS
         11/08/2017-11/09/2018                     11/10/2014-11/09/2018
      DATE                 AMOUNT                DATE                AMOUNT
                                               11/5/2015      $           4,720.00
                                               11/12/2015     $           1,630.00
                                               11/12/2015     $           6,915.00
                                               11/12/2015     $           2,115.00
                                               11/20/2015     $           1,330.00
                                               11/20/2015     $           2,950.00
                                               11/20/2015     $           3,347.00
                                               11/30/2015     $           1,635.00
                                               12/2/2015      $             880.00
                                               12/7/2015      $           3,435.00
                                               12/7/2015      $           2,835.00
                                               12/10/2015     $           3,910.00
                                               12/22/2015     $           1,380.00
                                               12/22/2015     $           1,610.00
                                               12/29/2015     $           4,620.00
                                               12/29/2015     $           1,575.00
                                               12/29/2015     $           2,185.00
                                               12/29/2015     $           2,980.00
                                                1/6/2016      $           2,160.00
                                               1/19/2016      $           3,210.00
                                               1/25/2016      $           4,095.00
                                                2/2/2016      $             430.00
                                                2/2/2016      $             200.00
                                                2/2/2016      $           2,940.00
                                                2/2/2016      $           2,065.00
                                                2/2/2016      $           1,390.00
                                                2/2/2016      $           1,025.00
                                               2/12/2016      $           1,230.00
                                               2/16/2016      $           2,105.00
                                               2/16/2016      $           1,500.00
                                               2/18/2016      $           1,660.00
                                               2/19/2016      $           3,250.00
                                                3/1/2016      $           2,010.00
                                                3/1/2016      $           1,225.00
                                                3/2/2016      $           1,180.00
                                                3/3/2016      $           1,294.00
                                                3/3/2016      $           1,412.00
Case 20-06252-lrc   Doc 1    Filed 11/08/20 Entered 11/08/20 22:27:29   Desc Main
                            Document      Page 68 of 104



                                EXHIBIT A
    4DZ LLC D/B/A SKYDIVE ALABAMA, SKYDIVE GEORGIA,
   SKYDIVE TENNESSEE, AND SOUTH CAROLINA SKYDIVING
    ONE YEAR PREFERENTIAL TRANSFERS                FRAUDULENT TRANSFERS
         11/08/2017-11/09/2018                     11/10/2014-11/09/2018
      DATE                 AMOUNT                DATE                AMOUNT
                                                3/7/2016      $            2,230.00
                                               3/10/2016      $            2,830.00
                                               3/14/2016      $            2,281.00
                                               3/14/2016      $              834.00
                                               3/15/2016      $            2,010.00
                                               3/16/2016      $            5,100.00
                                               3/23/2016      $            1,499.00
                                               3/23/2016      $              586.00
                                               3/23/2016      $            5,555.00
                                               3/24/2016      $            3,320.00
                                               3/30/2016      $            1,589.00
                                               3/30/2016      $            2,800.00
                                               3/30/2016      $            3,019.00
                                               3/30/2016      $            6,565.00
                                                4/7/2016      $            1,003.00
                                               4/7/2016       $            1,600.00
                                               4/7/2016       $            1,351.00
                                               4/18/2016      $            6,370.00
                                               4/18/2016      $            1,660.00
                                               4/18/2016      $            5,210.00
                                               4/27/2016      $            2,520.00
                                               4/27/2016      $            1,290.00
                                               5/4/2016       $              913.00
                                               5/4/2016       $            2,750.00
                                               5/4/2016       $            6,085.00
                                               5/20/2016      $            2,186.00
                                               5/20/2016      $            2,640.00
                                               5/20/2016      $            1,150.00
                                               5/20/2016      $            7,640.00
                                               5/27/2016      $              248.00
                                               5/27/2016      $            4,870.00
                                               5/31/2016      $            2,772.00
                                               5/31/2016      $            2,810.00
                                               5/31/2016      $              835.00
                                               6/3/2016       $              755.00
                                               6/3/2016       $            5,747.00
                                               6/3/2016       $           14,360.00
Case 20-06252-lrc   Doc 1    Filed 11/08/20 Entered 11/08/20 22:27:29   Desc Main
                            Document      Page 69 of 104



                                EXHIBIT A
    4DZ LLC D/B/A SKYDIVE ALABAMA, SKYDIVE GEORGIA,
   SKYDIVE TENNESSEE, AND SOUTH CAROLINA SKYDIVING
    ONE YEAR PREFERENTIAL TRANSFERS                 FRAUDULENT TRANSFERS
         11/08/2017-11/09/2018                      11/10/2014-11/09/2018
      DATE                 AMOUNT                DATE                 AMOUNT
                                               6/13/2016        $            496.00
                                               6/13/2016        $          1,169.00
                                               6/13/2016        $         12,639.00
                                               6/13/2016        $          5,245.00
                                               6/17/2016        $            248.00
                                               6/17/2016        $          1,892.00
                                               6/17/2016        $          4,110.00
                                               6/23/2016        $          2,968.00
                                               6/24/2016        $            676.00
                                               6/24/2016        $          2,670.00
                                               6/24/2016        $          2,720.00
                                               7/1/2016         $          1,373.00
                                               7/1/2016         $          4,256.00
                                               7/1/2016         $          2,664.00
                                               7/8/2016         $            449.00
                                               7/8/2016         $          5,826.00
                                               7/8/2016         $          3,239.00
                                               7/15/2016        $          4,057.00
                                               7/22/2016        $          6,040.00
                                               7/22/2016        $            670.00
                                               7/26/2016        $            586.00
                                               7/29/2016        $          2,120.00
                                               8/1/2016         $          1,995.00
                                               8/1/2016         $            924.00
                                               8/4/2016         $          3,230.00
                                               8/10/2016        $            636.00
                                               8/10/2016        $            726.00
                                               8/10/2016        $          4,034.00
                                               8/10/2016        $          2,254.00
                                               8/15/2016        $          4,530.00
                                               8/19/2016        $          4,490.00
                                               8/23/2016        $          1,053.00
                                               8/23/2016        $            507.00
                                               8/23/2016        $          1,035.00
                                               8/23/2016        $          1,848.00
                                               9/6/2016         $            169.00
                                               9/6/2016         $          1,014.00
Case 20-06252-lrc   Doc 1    Filed 11/08/20 Entered 11/08/20 22:27:29   Desc Main
                            Document      Page 70 of 104



                                EXHIBIT A
    4DZ LLC D/B/A SKYDIVE ALABAMA, SKYDIVE GEORGIA,
   SKYDIVE TENNESSEE, AND SOUTH CAROLINA SKYDIVING
    ONE YEAR PREFERENTIAL TRANSFERS                 FRAUDULENT TRANSFERS
         11/08/2017-11/09/2018                      11/10/2014-11/09/2018
      DATE                 AMOUNT                DATE                 AMOUNT
                                               9/9/2016         $          3,280.00
                                               9/9/2016         $          2,439.00
                                               9/9/2016         $          1,750.00
                                               9/20/2016        $          3,610.00
                                               9/21/2016        $            507.00
                                               9/21/2016        $          4,181.00
                                               9/21/2016        $            338.00
                                               9/30/2016        $            586.00
                                               9/30/2016        $          3,667.00
                                              10/11/2016        $          8,238.00
                                              10/18/2016        $          1,093.00
                                              10/18/2016        $          1,610.00
                                              10/27/2016        $          3,880.00
                                              10/27/2016        $            500.00
                                              10/28/2016        $          1,988.00
                                               11/7/2016        $          1,758.00
                                              11/14/2016        $          2,010.00
                                              11/14/2016        $          3,460.00
                                              11/15/2016        $          2,067.00
                                              11/15/2016        $            528.00
                                              11/15/2016        $          4,065.00
                                              11/17/2016        $          4,520.00
                                              11/21/2016        $          4,720.00
                                              11/22/2016        $          2,260.00
                                              11/22/2016        $          1,172.00
                                               12/1/2016        $          2,500.00
                                               12/6/2016        $            496.00
                                               12/6/2016        $            496.00
                                               12/6/2016        $            338.00
                                               12/9/2016        $          3,740.00
                                               12/9/2016        $          1,730.00
                                              12/15/2016        $            200.00
                                              12/15/2016        $            845.00
                                              12/30/2016        $            248.00
                                              12/30/2016        $            500.00
                                              12/30/2016        $            787.00
                                               1/17/2017        $            600.00
Case 20-06252-lrc   Doc 1    Filed 11/08/20 Entered 11/08/20 22:27:29   Desc Main
                            Document      Page 71 of 104



                                EXHIBIT A
    4DZ LLC D/B/A SKYDIVE ALABAMA, SKYDIVE GEORGIA,
   SKYDIVE TENNESSEE, AND SOUTH CAROLINA SKYDIVING
    ONE YEAR PREFERENTIAL TRANSFERS                 FRAUDULENT TRANSFERS
         11/08/2017-11/09/2018                      11/10/2014-11/09/2018
      DATE                 AMOUNT                 DATE                AMOUNT

TOTAL               $                 -   TOTAL                $        372,681.00
Case 20-06252-lrc   Doc 1    Filed 11/08/20 Entered 11/08/20 22:27:29   Desc Main
                            Document      Page 72 of 104



                                EXHIBIT B
   SOUTH CAROLINA SKYDIVING, LLC (d/b/a SC SKYDIVING,
            SOUTH CAROLINA SKYDIVING)
    ONE YEAR PREFERENTIAL TRANSFERS                FRAUDULENT TRANSFERS
         11/08/2017-11/09/2018                     11/10/2014-11/09/2018
      DATE                 AMOUNT                DATE                AMOUNT
    11/21/2017       $            2,325.00     8/22/2016       $           8,898.00
    11/21/2017       $            1,825.00     8/22/2016       $          10,234.00
     12/5/2017       $            2,680.00     9/12/2016       $          14,179.00
    12/11/2017       $            1,180.00     9/12/2016       $             290.00
    12/29/2017       $            2,500.00     9/20/2016       $           4,011.00
    12/29/2017       $            1,560.00     9/27/2016       $           3,692.00
     3/2/2018        $              895.00     10/4/2016       $           5,493.00
     3/2/2018        $              140.00     10/12/2016      $           4,514.00
    3/19/2018        $              829.00     10/21/2016      $           5,268.00
    3/26/2018        $              449.00     10/21/2016      $           5,562.00
    4/11/2018        $              290.00     10/28/2016      $           6,539.00
    4/23/2018        $              589.00     11/15/2016      $           3,794.00
    5/1/2018         $              838.00     11/15/2016      $           1,209.00
    5/9/2018         $            3,252.00     11/22/2016      $             918.00
    5/16/2018        $              500.00     12/1/2016       $           2,581.14
    5/29/2018        $              951.00     12/19/2016      $           2,796.00
    6/12/2018        $            1,273.00      1/3/2017       $             420.00
    6/12/2018        $            2,227.00     1/17/2017       $             758.00
    6/26/2018        $            1,147.00     1/30/2017       $           1,146.00
    7/3/2018         $            1,067.00     2/13/2017       $           1,222.00
    7/17/2018        $            2,534.00     2/21/2017       $           1,236.00
    8/14/2018        $              140.00     2/23/2017       $           1,656.00
    8/14/2018        $              860.00     3/15/2017       $           2,219.00
    9/4/2018         $            1,316.00     3/28/2017       $           2,412.00
    10/2/2018        $              898.00     3/31/2017       $           8,032.00
    10/2/2018        $              949.00      4/7/2017       $           1,132.00
    10/9/2018        $            1,095.00     4/21/2017       $           3,189.00
    11/8/2018        $            1,480.00     4/25/2017       $           1,727.00
    11/8/2018        $            1,480.00      5/2/2017       $           3,512.00
    11/8/2018        $              560.00     5/16/2017       $           1,807.00
                                               5/16/2017       $           2,608.00
                                               5/22/2017       $           2,401.00
                                               5/30/2017       $           2,419.00
                                                6/8/2017       $           2,409.00
                                               6/13/2017       $           2,072.00
                                               6/21/2017       $           2,192.00
                                               6/26/2017       $           2,595.00
Case 20-06252-lrc   Doc 1    Filed 11/08/20 Entered 11/08/20 22:27:29   Desc Main
                            Document      Page 73 of 104



                                EXHIBIT B
   SOUTH CAROLINA SKYDIVING, LLC (d/b/a SC SKYDIVING,
            SOUTH CAROLINA SKYDIVING)
    ONE YEAR PREFERENTIAL TRANSFERS                FRAUDULENT TRANSFERS
         11/08/2017-11/09/2018                     11/10/2014-11/09/2018
      DATE                 AMOUNT                DATE                AMOUNT
                                               6/30/2017       $           2,023.00
                                               7/10/2017       $           3,819.00
                                               7/24/2017       $           6,869.00
                                                8/1/2017       $           6,240.00
                                                8/9/2017       $           3,635.00
                                               8/15/2017       $           2,463.00
                                               8/28/2017       $           2,327.00
                                               8/28/2017       $           4,697.00
                                               9/12/2017       $             840.00
                                               9/12/2017       $           3,089.00
                                               9/18/2017       $           1,120.00
                                               9/27/2017       $           2,538.00
                                               10/2/2017       $           3,199.00
                                               10/17/2017      $           1,120.00
                                               10/17/2017      $           1,594.00
                                              10/23/2017       $           3,563.00
                                              10/31/2017       $           2,400.00
                                               11/6/2017       $           1,120.00
                                              11/21/2017       $           2,325.00
                                              11/21/2017       $           1,825.00
                                               12/5/2017       $           2,680.00
                                              12/11/2017       $           1,180.00
                                              12/29/2017       $           2,500.00
                                              12/29/2017       $           1,560.00
                                               3/2/2018        $             895.00
                                               3/2/2018        $             140.00
                                               3/19/2018       $             829.00
                                               3/26/2018       $             449.00
                                               4/11/2018       $             290.00
                                               4/23/2018       $             589.00
                                               5/1/2018        $             838.00
                                               5/9/2018       $           3,252.00
                                               5/16/2018      $             500.00
                                               5/29/2018      $             951.00
                                               6/12/2018      $           1,273.00
                                               6/12/2018      $           2,227.00
                                               6/26/2018      $           1,147.00
Case 20-06252-lrc      Doc 1    Filed 11/08/20 Entered 11/08/20 22:27:29   Desc Main
                               Document      Page 74 of 104



                                   EXHIBIT B
   SOUTH CAROLINA SKYDIVING, LLC (d/b/a SC SKYDIVING,
            SOUTH CAROLINA SKYDIVING)
        ONE YEAR PREFERENTIAL TRANSFERS                FRAUDULENT TRANSFERS
             11/08/2017-11/09/2018                     11/10/2014-11/09/2018
          DATE                 AMOUNT               DATE                 AMOUNT
                                                  7/3/2018         $          1,067.00
                                                  7/17/2018        $          2,534.00
                                                  8/14/2018        $            140.00
                                                  8/14/2018        $            860.00
                                                  9/4/2018         $          1,316.00
                                                  10/2/2018        $            898.00
                                                  10/2/2018        $            949.00
                                                  10/9/2018        $          1,095.00
                                                  11/8/2018        $          1,480.00
                                                  11/8/2018        $          1,480.00
                                                  11/8/2018        $            560.00


TOTAL                   $          37,829.00        TOTAL         $         217,627.14
Case 20-06252-lrc   Doc 1    Filed 11/08/20 Entered 11/08/20 22:27:29   Desc Main
                            Document      Page 75 of 104



                                EXHIBIT C
   SDG, LLC (d/b/a SKYDIVE ALABAMA, SKYDIVE GEORGIA,
                    SKYDIVE TENNESSEE)
    ONE YEAR PREFERENTIAL TRANSFERS                FRAUDULENT TRANSFERS
         11/08/2017-11/09/2018                     11/10/2014-11/09/2018
      DATE                 AMOUNT                DATE                AMOUNT
    11/13/2017       $              557.00     1/27/2017      $            4,585.00
    11/13/2017       $              600.00      2/8/2017      $              715.00
    11/13/2017       $              665.00      2/8/2017      $              360.00
    11/21/2017       $              956.00      2/8/2017      $            2,355.00
    11/21/2017       $              590.00     2/27/2017      $              248.00
    11/21/2017       $            2,106.00     2/27/2017      $            5,305.00
    11/27/2017       $              816.00     2/27/2017      $              320.00
    11/28/2017       $              449.00     2/27/2017      $            2,835.00
    11/28/2017       $            1,025.00     2/27/2017      $              586.00
     12/4/2017       $            2,865.00     2/27/2017      $            1,362.00
     12/4/2017       $            2,408.00     3/13/2017      $            1,283.00
    12/12/2017       $              755.00     3/13/2017      $            3,640.00
    12/12/2017       $              359.00     3/13/2017      $              705.00
    12/12/2017       $            1,010.00     3/13/2017      $            1,521.00
    12/12/2017       $              755.00     3/13/2017      $            1,383.00
     1/3/2018        $              140.00     3/24/2017      $            6,330.00
     1/3/2018        $              440.00     3/24/2017      $            3,528.00
     1/3/2018        $              715.00     3/24/2017      $            4,389.00
     1/3/2018        $              726.00      4/4/2017      $              744.00
     1/25/2018       $              496.00      4/4/2017      $            5,150.00
     1/25/2018       $              395.00     4/19/2017      $            4,035.00
     1/25/2018       $              640.00     4/19/2017      $            2,605.00
     1/25/2018       $              467.00     4/20/2017      $              924.00
     1/25/2018       $              668.00     4/20/2017      $              618.00
     2/26/2018       $              875.00     4/20/2017      $              676.00
     2/26/2018       $              800.00     4/20/2017      $              417.00
     2/26/2018       $              894.25     4/26/2017      $            1,668.00
     3/13/2018       $              280.00     4/26/2017      $            2,305.00
     3/13/2018       $            1,110.00      5/3/2017      $            5,095.00
     3/13/2018       $            1,600.00     5/10/2017      $            2,230.00
     3/13/2018       $              355.00     5/10/2017      $            2,416.00
     3/13/2018       $              449.00     5/16/2017      $            2,530.00
     3/28/2018       $            4,550.00     5/26/2017      $              697.00
     3/28/2018       $              140.00     5/26/2017      $              589.00
     3/28/2018       $            1,204.00     5/26/2017      $            4,280.00
      4/6/2018       $              248.00     5/26/2017      $            2,523.00
      4/6/2018       $              235.00     5/26/2017      $           10,401.00
      4/6/2018       $            3,490.00      6/6/2017      $            3,360.00
Case 20-06252-lrc   Doc 1    Filed 11/08/20 Entered 11/08/20 22:27:29   Desc Main
                            Document      Page 76 of 104



                                EXHIBIT C
   SDG, LLC (d/b/a SKYDIVE ALABAMA, SKYDIVE GEORGIA,
                    SKYDIVE TENNESSEE)
    ONE YEAR PREFERENTIAL TRANSFERS                FRAUDULENT TRANSFERS
         11/08/2017-11/09/2018                     11/10/2014-11/09/2018
      DATE                 AMOUNT                DATE                AMOUNT
      4/6/2018       $              496.00     6/19/2017      $            1,420.00
     4/18/2018       $              338.00     6/19/2017      $              467.00
     4/18/2018       $              790.00     6/19/2017      $            5,185.00
     4/18/2018       $              417.00     6/19/2017      $            3,630.00
      5/2/2018       $              496.00     6/23/2017      $              676.00
      5/2/2018       $              950.00     6/23/2017      $            2,615.00
      5/2/2018       $            1,750.00     6/23/2017      $            5,989.00
      5/2/2018       $              676.00     6/30/2017      $            3,355.00
      5/8/2018       $            1,758.00     7/21/2017      $            1,067.00
      5/8/2018       $              895.00     7/21/2017      $            4,450.00
     5/14/2018       $              780.00     7/21/2017      $            6,095.00
     5/21/2018       $            3,250.00     7/21/2017      $            6,024.00
    5/21/2018        $            2,293.00     7/24/2017      $            1,492.00
    6/1/2018         $            1,679.00     7/24/2017      $            9,105.00
    6/1/2018        $            4,205.00      7/24/2017      $              338.00
    6/1/2018        $            2,590.00      7/28/2017      $            1,578.00
    6/1/2018        $            3,257.00      7/28/2017      $            6,125.00
    6/1/2018        $            1,431.00      7/28/2017      $            3,099.00
    6/11/2018       $              586.00      8/4/2017       $              478.00
    6/11/2018       $            2,070.00      8/4/2017       $            4,640.00
    6/11/2018       $            1,898.00      8/4/2017       $           5,396.00
    6/28/2018       $            1,262.00      8/16/2017      $             528.00
    6/28/2018       $            2,775.00      8/22/2017      $             927.00
    6/28/2018       $            3,688.00      8/22/2017      $          12,860.00
    7/10/2018       $              507.00      8/29/2017      $             586.00
    7/10/2018       $            5,220.00      8/29/2017      $           4,380.00
    7/10/2018       $            5,826.00      8/29/2017      $          14,505.00
    7/23/2018       $              845.00      9/13/2017      $           1,014.00
    7/23/2018       $            2,390.00      9/13/2017      $           2,095.00
    7/23/2018       $              676.00      9/13/2017      $           1,441.00
    7/24/2018       $            5,826.00      9/13/2017      $           1,768.00
    7/27/2018       $              338.00      9/20/2017      $             449.00
    7/27/2018       $            3,150.00      9/20/2017      $           5,650.00
    7/27/2018       $            4,231.00      9/22/2017      $             697.00
    8/8/2018        $            3,565.00      9/22/2017      $           2,690.00
    8/8/2018        $            3,910.00      9/22/2017      $           4,154.00
    8/10/2018       $            1,352.00     10/17/2017      $           1,211.00
    8/10/2018       $            2,060.00     10/17/2017      $           1,409.00
Case 20-06252-lrc   Doc 1    Filed 11/08/20 Entered 11/08/20 22:27:29   Desc Main
                            Document      Page 77 of 104



                                EXHIBIT C
   SDG, LLC (d/b/a SKYDIVE ALABAMA, SKYDIVE GEORGIA,
                    SKYDIVE TENNESSEE)
    ONE YEAR PREFERENTIAL TRANSFERS                 FRAUDULENT TRANSFERS
          11/08/2017-11/09/2018                     11/10/2014-11/09/2018
       DATE                 AMOUNT               DATE                 AMOUNT
     8/10/2018        $            169.00     10/17/2017        $          2,195.00
     8/22/2018        $            338.00     10/17/2017        $          1,505.00
     8/22/2018        $          2,350.00     10/17/2017        $          5,219.00
     8/22/2018        $          3,616.00     10/25/2017        $          1,175.00
     8/28/2018        $            248.00      11/1/2017        $          1,420.00
     8/28/2018        $          3,095.00      11/1/2017        $          1,840.00
     8/28/2018        $            744.00      11/3/2017        $          1,390.00
     9/7/2018         $            327.00      11/3/2017        $          2,851.00
     9/7/2018         $          2,475.00      11/6/2017        $          1,110.00
     9/10/2018        $            496.00      11/6/2017        $          2,774.00
     9/10/2018        $          3,490.00     11/13/2017        $            557.00
     9/18/2018        $          1,740.00     11/13/2017        $            600.00
     9/18/2018        $          3,030.00     11/13/2017        $            665.00
     10/2/2018        $            338.00     11/21/2017        $            956.00
     10/2/2018        $          2,830.00     11/21/2017        $            590.00
     10/2/2018        $          2,030.00     11/21/2017        $          2,106.00
     10/2/2018        $          1,948.00     11/27/2017        $            816.00
     10/2/2018        $            557.00     11/28/2017        $            449.00
    10/12/2018        $          1,315.00     11/28/2017        $          1,025.00
    10/12/2018        $          4,580.00      12/4/2017        $          2,865.00
    10/12/2018        $          1,452.00      12/4/2017        $          2,408.00
    10/12/2018        $          2,096.00     12/12/2017        $            755.00
    10/19/2018        $          1,920.00     12/12/2017        $            359.00
    10/19/2018        $            496.00     12/12/2017        $          1,010.00
     11/1/2018        $            248.00     12/12/2017        $            755.00
     11/1/2018        $            855.00      1/3/2018         $            140.00
     11/1/2018        $            913.00      1/3/2018         $            440.00
     11/6/2018        $            169.00      1/3/2018         $            715.00
     11/6/2018        $            580.00      1/3/2018         $            726.00
                                               1/25/2018        $            496.00
                                               1/25/2018        $            395.00
                                               1/25/2018        $            640.00
                                               1/25/2018        $            467.00
                                               1/25/2018        $            668.00
                                               2/26/2018        $            875.00
                                               2/26/2018        $            800.00
                                               2/26/2018        $            894.25
                                               3/13/2018        $            280.00
Case 20-06252-lrc   Doc 1    Filed 11/08/20 Entered 11/08/20 22:27:29   Desc Main
                            Document      Page 78 of 104



                                EXHIBIT C
   SDG, LLC (d/b/a SKYDIVE ALABAMA, SKYDIVE GEORGIA,
                    SKYDIVE TENNESSEE)
    ONE YEAR PREFERENTIAL TRANSFERS                 FRAUDULENT TRANSFERS
         11/08/2017-11/09/2018                      11/10/2014-11/09/2018
      DATE                 AMOUNT                DATE                 AMOUNT
                                               3/13/2018        $          1,110.00
                                               3/13/2018        $          1,600.00
                                               3/13/2018        $            355.00
                                               3/13/2018        $            449.00
                                               3/28/2018        $          4,550.00
                                               3/28/2018        $            140.00
                                               3/28/2018        $          1,204.00
                                               4/6/2018         $            248.00
                                               4/6/2018         $            235.00
                                               4/6/2018         $          3,490.00
                                               4/6/2018         $            496.00
                                               4/18/2018        $            338.00
                                               4/18/2018        $            790.00
                                               4/18/2018        $            417.00
                                               5/2/2018         $            496.00
                                               5/2/2018         $            950.00
                                               5/2/2018         $          1,750.00
                                               5/2/2018         $            676.00
                                               5/8/2018         $          1,758.00
                                               5/8/2018         $            895.00
                                               5/14/2018        $            780.00
                                               5/21/2018        $          3,250.00
                                               5/21/2018        $          2,293.00
                                               6/1/2018         $          1,679.00
                                               6/1/2018         $          4,205.00
                                               6/1/2018         $          2,590.00
                                               6/1/2018         $          3,257.00
                                               6/1/2018         $          1,431.00
                                               6/11/2018        $            586.00
                                               6/11/2018        $          2,070.00
                                               6/11/2018        $          1,898.00
                                               6/28/2018        $          1,262.00
                                               6/28/2018        $          2,775.00
                                               6/28/2018        $          3,688.00
                                               7/10/2018        $            507.00
                                               7/10/2018        $          5,220.00
                                               7/10/2018        $          5,826.00
                                               7/23/2018        $            845.00
Case 20-06252-lrc   Doc 1    Filed 11/08/20 Entered 11/08/20 22:27:29   Desc Main
                            Document      Page 79 of 104



                                EXHIBIT C
   SDG, LLC (d/b/a SKYDIVE ALABAMA, SKYDIVE GEORGIA,
                    SKYDIVE TENNESSEE)
    ONE YEAR PREFERENTIAL TRANSFERS                 FRAUDULENT TRANSFERS
         11/08/2017-11/09/2018                      11/10/2014-11/09/2018
      DATE                 AMOUNT                DATE                 AMOUNT
                                               7/23/2018        $          2,390.00
                                               7/23/2018        $            676.00
                                               7/24/2018        $          5,826.00
                                               7/27/2018        $            338.00
                                               7/27/2018        $          3,150.00
                                               7/27/2018        $          4,231.00
                                               8/8/2018         $          3,565.00
                                               8/8/2018         $          3,910.00
                                               8/10/2018        $          1,352.00
                                               8/10/2018        $          2,060.00
                                               8/10/2018        $            169.00
                                               8/22/2018        $            338.00
                                               8/22/2018        $          2,350.00
                                               8/22/2018        $          3,616.00
                                               8/28/2018        $            248.00
                                               8/28/2018        $          3,095.00
                                               8/28/2018        $            744.00
                                               9/7/2018         $            327.00
                                               9/7/2018         $          2,475.00
                                               9/10/2018        $            496.00
                                               9/10/2018        $          3,490.00
                                               9/18/2018        $          1,740.00
                                               9/18/2018        $          3,030.00
                                               10/2/2018        $            338.00
                                               10/2/2018        $          2,830.00
                                               10/2/2018        $          2,030.00
                                               10/2/2018        $          1,948.00
                                               10/2/2018        $            557.00
                                              10/12/2018        $          1,315.00
                                              10/12/2018        $          4,580.00
                                              10/12/2018        $          1,452.00
                                              10/12/2018        $          2,096.00
                                              10/19/2018        $          1,920.00
                                              10/19/2018        $            496.00
                                               11/1/2018        $            248.00
                                               11/1/2018        $            855.00
                                               11/1/2018        $            913.00
                                               11/6/2018        $            169.00
Case 20-06252-lrc   Doc 1    Filed 11/08/20 Entered 11/08/20 22:27:29   Desc Main
                            Document      Page 80 of 104



                                EXHIBIT C
   SDG, LLC (d/b/a SKYDIVE ALABAMA, SKYDIVE GEORGIA,
                    SKYDIVE TENNESSEE)
    ONE YEAR PREFERENTIAL TRANSFERS                 FRAUDULENT TRANSFERS
         11/08/2017-11/09/2018                      11/10/2014-11/09/2018
      DATE                 AMOUNT                DATE                 AMOUNT
                                               11/6/2018        $            580.00

                    $          161,504.25                      $         407,284.25
Case 20-06252-lrc   Doc 1    Filed 11/08/20 Entered 11/08/20 22:27:29   Desc Main
                            Document      Page 81 of 104




                                EXHIBIT D
            SDPA, LLC (d/b/a SKYDIVE PHILADELPHIA)
    ONE YEAR PREFERENTIAL TRANSFERS                FRAUDULENT TRANSFERS
         11/08/2017-11/09/2018                     11/10/2014-11/09/2018
      DATE                      AMOUNT           DATE                    AMOUNT
    11/20/2017       $           27,580.00     8/29/2016       $          17,245.00
    11/20/2017       $            7,895.00     8/29/2016       $          19,894.00
    11/30/2017       $           36,947.50      9/6/2016       $          17,030.00
    12/18/2017       $            1,900.00      9/6/2016       $           8,710.00
    12/29/2017       $           12,080.00     9/15/2016       $          19,390.00
     1/12/2018       $            9,085.00     9/26/2016       $          19,585.00
     1/18/2018       $            1,405.00     9/26/2016       $          13,090.00
     3/27/2018       $           12,570.00     9/26/2016       $          15,940.00
     5/7/2018        $            8,975.00     9/26/2016       $           4,620.00
     5/7/2018        $            8,560.00     9/29/2016       $           5,460.00
     5/21/2018       $            4,796.00     10/4/2016       $          21,580.00
     6/4/2018        $            3,679.00     10/4/2016       $          12,044.00
     6/14/2018       $           42,855.00     10/17/2016      $           8,385.00
     7/5/2018        $            6,153.00     10/17/2016      $          12,490.00
     7/17/2018       $            7,220.00     10/24/2016      $           6,215.00
     7/27/2018       $            4,524.00     10/24/2016      $          18,775.00
     8/1/2018        $           11,423.00     10/24/2016      $           4,910.00
     8/8/2018        $           89,464.00     11/10/2016      $           9,160.00
     8/13/2018       $            3,940.00     11/10/2016      $           3,025.00
     8/21/2018       $            3,718.00     11/23/2016      $           4,080.00
     8/29/2018       $            1,407.00     11/23/2016      $           3,600.00
     9/5/2018        $            3,346.00     11/23/2016      $           4,295.00
     9/13/2018       $            7,233.00     12/2/2016       $           6,110.00
     9/26/2018       $           57,105.00     12/2/2016       $           1,040.00
    10/22/2018       $            3,388.00     12/8/2016       $             660.00
    10/22/2018       $            4,225.00     12/22/2016      $           1,880.00
    10/30/2018       $            5,717.00     12/28/2016      $             280.00
                                               1/31/2017       $             445.00
                                               2/23/2017       $           1,140.00
                                               3/23/2017       $          10,900.00
                                               4/24/2017       $          22,655.00
                                               4/24/2017       $             990.00
                                                5/8/2017       $           1,300.00
                                               5/22/2017       $          57,264.00
                                               6/12/2017       $          29,575.00
                                               6/12/2017       $           1,740.00
                                               6/13/2017       $           3,640.00
Case 20-06252-lrc   Doc 1    Filed 11/08/20 Entered 11/08/20 22:27:29   Desc Main
                            Document      Page 82 of 104




                                EXHIBIT D
            SDPA, LLC (d/b/a SKYDIVE PHILADELPHIA)
    ONE YEAR PREFERENTIAL TRANSFERS                FRAUDULENT TRANSFERS
         11/08/2017-11/09/2018                     11/10/2014-11/09/2018
      DATE                      AMOUNT           DATE                    AMOUNT
                                               6/23/2017       $          33,475.00
                                               6/26/2017       $             656.00
                                               6/29/2017       $          11,375.00
                                               6/29/2017       $          30,180.00
                                               7/11/2017       $           1,400.00
                                               7/13/2017       $          13,090.00
                                               7/24/2017       $           4,540.00
                                               7/24/2017       $          41,365.00
                                               7/24/2017       $           8,635.00
                                                8/7/2017       $          35,980.00
                                                8/7/2017       $           5,925.00
                                               8/24/2017       $          16,936.00
                                               8/24/2017       $           5,445.00
                                               8/24/2017       $          16,640.00
                                               8/24/2017       $             575.00
                                               9/11/2017       $          19,355.00
                                               9/11/2017       $          12,395.00
                                               9/18/2017       $           6,644.00
                                               9/25/2017       $          16,740.00
                                               10/2/2017       $           7,510.00
                                              11/20/2017       $          27,580.00
                                              11/20/2017       $           7,895.00
                                              11/30/2017       $          36,947.50
                                              12/18/2017       $           1,900.00
                                              12/29/2017       $          12,080.00
                                               1/12/2018       $           9,085.00
                                               1/18/2018       $           1,405.00
                                               3/27/2018       $          12,570.00
                                               5/7/2018        $           8,975.00
                                               5/7/2018        $           8,560.00
                                               5/21/2018       $           4,796.00
                                               6/4/2018       $           3,679.00
                                               6/14/2018      $          42,855.00
                                               7/5/2018       $           6,153.00
                                               7/17/2018      $           7,220.00
                                               7/27/2018      $           4,524.00
                                               8/1/2018       $          11,423.00
Case 20-06252-lrc     Doc 1    Filed 11/08/20 Entered 11/08/20 22:27:29   Desc Main
                              Document      Page 83 of 104




                                  EXHIBIT D
                SDPA, LLC (d/b/a SKYDIVE PHILADELPHIA)
        ONE YEAR PREFERENTIAL TRANSFERS               FRAUDULENT TRANSFERS
             11/08/2017-11/09/2018                    11/10/2014-11/09/2018
          DATE                      AMOUNT         DATE                     AMOUNT
                                                 8/8/2018         $         89,464.00
                                                 8/13/2018        $          3,940.00
                                                 8/21/2018        $          3,718.00
                                                 8/29/2018        $          1,407.00
                                                 9/5/2018         $          3,346.00
                                                 9/13/2018        $          7,233.00
                                                 9/26/2018        $         57,105.00
                                                10/22/2018        $          3,388.00
                                                10/22/2018        $          4,225.00
                                                10/30/2018        $          5,717.00




TOTAL                  $         387,190.50        TOTAL        $         1,065,193.50
Case 20-06252-lrc   Doc 1    Filed 11/08/20 Entered 11/08/20 22:27:29   Desc Main
                            Document      Page 84 of 104




                                EXHIBIT E
          WIND FAVOR, LLC (d/b/a SKYDIVE PHILADELPHIA)

    ONE YEAR PREFERENTIAL TRANSFERS                FRAUDULENT TRANSFERS
         11/08/2017-11/09/2018                     11/10/2014-11/09/2018
      DATE                      AMOUNT           DATE                    AMOUNT
                                               11/2/2015       $           3,595.00
                                               11/2/2015       $          11,925.00
                                               11/10/2015      $             140.00
                                               11/24/2015      $           1,215.00
                                               11/24/2015      $           4,250.00
                                               12/1/2015       $           3,020.00
                                               12/1/2015       $          10,535.00
                                               12/8/2015       $           3,990.00
                                               12/16/2015      $           7,390.00
                                               12/16/2015      $           2,525.00
                                               12/31/2015      $           1,965.00
                                               12/31/2015      $           6,390.00
                                               12/31/2015      $             420.00
                                                1/5/2016       $           2,930.00
                                                1/5/2016       $           2,825.00
                                               1/20/2016       $             395.00
                                               2/11/2016       $           1,100.00
                                               2/11/2016       $             330.00
                                               2/24/2016       $           5,555.00
                                                3/2/2016       $          18,200.00
                                                3/2/2016       $           4,820.00
                                               3/10/2016       $              88.98
                                               3/10/2016       $           3,880.00
                                               3/14/2016       $           5,545.00
                                               3/24/2016       $           5,615.00
                                               3/28/2016       $           6,095.00
                                                4/4/2016       $          10,470.00
                                                4/6/2016       $              85.98
                                               4/11/2016       $           1,259.02
                                               4/11/2016       $           8,785.00
                                               4/19/2016       $           7,195.00
                                               4/25/2016       $          11,805.00
                                                5/3/2016       $          11,210.00
                                                5/3/2016       $           6,710.00
                                               5/10/2016       $          13,490.00
                                               5/23/2016       $           8,190.00
                                               5/23/2016       $           6,725.00
Case 20-06252-lrc     Doc 1    Filed 11/08/20 Entered 11/08/20 22:27:29   Desc Main
                              Document      Page 85 of 104




                                  EXHIBIT E
              WIND FAVOR, LLC (d/b/a SKYDIVE PHILADELPHIA)

        ONE YEAR PREFERENTIAL TRANSFERS              FRAUDULENT TRANSFERS
             11/08/2017-11/09/2018                   11/10/2014-11/09/2018
          DATE                      AMOUNT         DATE                    AMOUNT
                                                 5/31/2016       $          11,625.00
                                                  6/7/2016       $          10,090.00
                                                 6/13/2016       $           2,745.00
                                                 6/13/2016       $          15,370.00
                                                 6/20/2016       $          14,625.00
                                                 6/20/2016       $           4,100.00
                                                 6/27/2016       $          15,045.00
                                                 6/27/2016       $           8,840.00
                                                  7/7/2016       $           7,400.00
                                                  7/7/2016       $           7,400.00
                                                  7/7/2016       $          14,510.00
                                                 7/18/2016       $          19,390.00
                                                 7/18/2016       $          18,675.00
                                                  8/1/2016       $           4,335.00
                                                  8/1/2016       $          14,315.00
                                                 8/1/2016        $           2,735.00
                                                 8/1/2016        $          17,104.00
                                                 8/10/2016       $          15,905.00
                                                 8/10/2016       $           3,865.00




TOTAL                  $               -           TOTAL        $         408,737.98
Case 20-06252-lrc      Doc 1    Filed 11/08/20 Entered 11/08/20 22:27:29    Desc Main
                               Document      Page 86 of 104



                                 EXHIBIT F
                               CAMORIN, LLC
    ONE YEAR PREFERENTIAL TRANSFERS                      FRAUDULENT TRANSFERS
         11/08/2017-11/09/2018                           11/10/2014-11/09/2018
      DATE                 AMOUNT                      DATE                AMOUNT
          11/22/2017    $           24,421.79        12/15/2014     $          56,616.71
            2/1/2018    $            8,158.19        11/12/2015     $           8,241.50
            3/2/2018    $            8,158.19        12/28/2015     $           8,241.50
           6/29/2018    $            8,158.19        12/28/2015     $           8,241.50
           6/29/2018    $            8,158.19         1/8/2016      $           8,241.50
           6/29/2018    $            8,158.19        2/25/2016      $          16,483.00
           7/20/2018    $            8,158.19        2/25/2016      $           8,241.50
           9/10/2018    $            8,158.19        3/11/2016      $           8,241.50
          9/10/2018     $            8,158.19         4/4/2016      $           8,241.50
                                                     5/10/2016      $           8,241.50
                                                      6/3/2016      $           8,241.50
                                                     7/14/2016      $           8,241.50
                                                     11/4/2016      $           8,241.50
                                                     2/13/2017      $           8,241.50
                                                     2/13/2017      $           8,241.50
                                                     2/13/2017      $           8,241.50
                                                     2/13/2017      $           8,241.50
                                                     3/13/2017      $           8,241.50
                                                     6/23/2017      $          12,319.30
                                                     6/23/2017      $           8,241.50
                                                     7/14/2017      $          12,319.30
                                                     7/31/2017      $          12,319.30
                                                     9/11/2017      $          12,319.30
                                                     10/12/2017     $          24,421.79
                                                     11/22/2017     $          24,421.79
                                                      2/1/2018      $           8,158.19
                                                      3/2/2018      $           8,158.19
                                                     6/29/2018      $           8,158.19
                                                     6/29/2018      $           8,158.19
                                                     6/29/2018      $           8,158.19
                                                     7/20/2018      $           8,158.19
                                                     9/10/2018      $           8,158.19
                                                     9/10/2018      $           8,158.19
TOTAL                  $           89,687.31 TOTAL                  $        376,591.51
Case 20-06252-lrc    Doc 1    Filed 11/08/20 Entered 11/08/20 22:27:29   Desc Main
                             Document      Page 87 of 104



                                   EXHIBIT G
              TRANSFERS TO EMPLOYEES THROUGH
              ADP ACCOUNT ENDING IN XXXX-5268
                    Date of Transfer                  Amount


                                   11/14/2014                  $24,007.15
                                   11/14/2014                   $9,692.60
                                   11/14/2014                    $592.63
                                   11/21/2014                    $177.25
                                    12/1/2014                  $21,293.32
                                    12/1/2014                   $7,566.23
                                    12/1/2014                    $489.83
                                   12/12/2014                    $168.25
                                   12/15/2014                  $21,052.65
                                   12/15/2014                   $6,147.02
                                   12/15/2014                    $302.33
                                   12/26/2014                    $168.25
                                   12/31/2014                  $23,006.96
                                   12/31/2014                   $7,100.42
                                     1/2/2015                    $302.33
                                     1/9/2015                    $166.00
                                    1/16/2015                  $27,338.42
                                    1/16/2015                   $9,649.82
                                    1/23/2015                    $161.50
                                    1/27/2015                    $839.50
                                    1/30/2015                   $6,057.56
                                    2/12/2015                  $18,612.74
                                     2/2/2015                    $302.33
                                     2/6/2015                    $157.00
                                    2/13/2015                   $7,545.44
                                    2/17/2015                  $18,951.92
                                    2/17/2015                    $285.00
                                    2/20/2015                    $152.50
                                    2/27/2015                   $7,690.01
                                    2/27/2015                    $285.00
                                     3/2/2015                  $19,235.81
                                     3/6/2015                    $159.25
                                    3/13/2015                   $7,916.74
                                    3/16/2015                  $19,133.83
                                    3/16/2015                    $285.00
                                    3/20/2015                    $168.25
                                     4/1/2015                  $23,420.18
                                     4/1/2015                   $8,852.99
Case 20-06252-lrc    Doc 1    Filed 11/08/20 Entered 11/08/20 22:27:29   Desc Main
                             Document      Page 88 of 104



                                   EXHIBIT G
              TRANSFERS TO EMPLOYEES THROUGH
              ADP ACCOUNT ENDING IN XXXX-5268
                    Date of Transfer                  Amount
                                        4/2/2015                 $285.00
                                       4/10/2015                 $187.53
                                       4/15/2015               $28,901.98
                                       4/15/2015               $11,521.00
                                       4/15/2015                 $285.00
                                       4/22/2015                   $52.57
                                       4/24/2015                 $201.63
                                        5/1/2015               $30,479.57
                                        5/1/2015               $12,598.54
                                        5/1/2015                 $285.00
                                        5/8/2015                 $215.73
                                       5/15/2015               $29,283.17
                                       5/15/2015               $10,971.93
                                       5/15/2015                 $432.00
                                       5/22/2015                 $234.53
                                       5/29/2015                    $7.00
                                        6/1/2015               $31,634.78
                                        6/1/2015               $11,410.53
                                        6/1/2015                 $540.30
                                       6/12/2015                 $218.08
                                       6/16/2015               $12,161.16
                                       6/16/2015                $1,308.47
                                       6/26/2015                 $229.78
                                       6/30/2015                $3,982.34
                                        7/1/2015               $35,631.75
                                        7/1/2015               $13,025.09
                                        7/1/2015                $1,308.47
                                       7/15/2015               $40,191.88
                                       7/15/2015               $13,868.74
                                       7/15/2015                $1,308.47
                                       7/24/2015                 $222.78
                                       7/31/2016               $36,163.99
                                       7/31/2015               $12,436.16
                                       7/31/2015                $1,308.47
                                        8/7/2015                 $239.23
                                       8/14/2015               $44,756.53
                                       8/14/2015               $15,525.85
                                       8/14/2015                 $651.17
                                       8/21/2015                 $255.68
                                       9/15/2015               $39,494.37
Case 20-06252-lrc    Doc 1    Filed 11/08/20 Entered 11/08/20 22:27:29   Desc Main
                             Document      Page 89 of 104



                                   EXHIBIT G
              TRANSFERS TO EMPLOYEES THROUGH
              ADP ACCOUNT ENDING IN XXXX-5268
                    Date of Transfer                  Amount
                                    9/15/2015                  $25,991.05
                                    9/15/2015                   $1,306.80
                                    10/1/2015                  $37,639.80
                                    10/1/2015                  $12,105.33
                                    10/1/2015                    $739.64
                                   10/15/2015                  $35,927.31
                                   10/15/2015                  $27,746.41
                                   10/15/2015                    $757.73
                                   10/21/2015                      $14.50
                                   10/23/2015                    $213.38
                                   10/30/2015                  $32,590.07
                                   10/30/2015                  $10,091.40
                                   10/30/2015                    $895.74
                                    11/6/2015                    $211.03
                                   11/13/2015                  $26,851.89
                                   11/13/2015                   $8,723.74
                                   11/13/2015                   $1,346.50
                                   11/13/2015                    $498.69
                                   11/20/2015                    $216.33
                                    12/1/2015                  $25,652.71
                                    12/1/2015                   $8,366.69
                                    12/1/2015                   $1,534.70
                                   12/11/2015                    $192.23
                                   12/15/2015                  $27,133.98
                                   12/15/2015                   $8,730.63
                                   12/15/2015                   $1,436.66
                                   12/28/2015                    $192.23
                                   12/31/2015                  $29,224.63
                                   12/31/2015                   $9,722.95
                                   12/31/2015                   $1,360.12
                                     1/8/2016                    $189.88
                                    1/15/2016                  $39,935.44
                                    1/15/2016                  $14,292.97
                                    1/15/2016                   $1,366.06
                                    1/19/2016                    $895.50
                                     2/2/2016                  $25,481.30
                                     2/2/2016                   $8,834.05
                                     2/2/2016                   $1,196.75
                                     2/3/2016                      $64.93
                                    2/11/2016                    $267.29
Case 20-06252-lrc    Doc 1    Filed 11/08/20 Entered 11/08/20 22:27:29   Desc Main
                             Document      Page 90 of 104



                                   EXHIBIT G
              TRANSFERS TO EMPLOYEES THROUGH
              ADP ACCOUNT ENDING IN XXXX-5268
                    Date of Transfer                  Amount
                                       2/12/2016               $29,471.16
                                       2/12/2016               $13,271.47
                                       2/12/2016                $1,364.13
                                       2/12/2016                 $178.13
                                       2/12/2016                   $61.10
                                       2/17/2016                 $465.79
                                       2/19/2016                 $203.98
                                        3/1/2016               $30,936.74
                                        3/1/2016               $10,964.95
                                        3/1/2016                $1,215.90
                                       3/11/2016                 $198.28
                                       3/15/2016               $31,748.42
                                       3/15/2016               $10,703.26
                                       3/15/2016                $1,064.79
                                       3/25/2016                 $192.23
                                        4/1/2016               $33,222.35
                                        4/1/2016               $11,561.90
                                        4/1/2016                 $962.82
                                        4/5/2016                   $63.00
                                        4/8/2016                 $239.49
                                       4/15/2016               $41,018.21
                                       4/15/2016               $15,953.01
                                       4/15/2016                 $937.19
                                       4/21/2016                   $36.71
                                       4/22/2016                 $249.29
                                       4/29/2016               $34,607.34
                                       4/29/2016               $11,177.52
                                       4/29/2016                $1,304.94
                                        5/6/2016                 $237.04
                                       5/13/2016               $34,358.15
                                       5/13/2016               $11,559.40
                                       5/13/2016                $1,364.17
                                       5/20/2016                 $229.69
                                        6/1/2016               $37,695.01
                                        6/1/2016               $12,780.14
                                        6/1/2016                $1,360.12
                                       6/10/2016                 $234.59
                                       6/15/2016               $44,280.51
                                       6/15/2016               $14,733.98
                                       6/15/2016                $1,317.24
Case 20-06252-lrc    Doc 1    Filed 11/08/20 Entered 11/08/20 22:27:29   Desc Main
                             Document      Page 91 of 104



                                   EXHIBIT G
              TRANSFERS TO EMPLOYEES THROUGH
              ADP ACCOUNT ENDING IN XXXX-5268
                    Date of Transfer                  Amount
                                    6/24/2016                    $266.44
                                     7/1/2016                  $42,206.50
                                     7/1/2016                  $14,016.85
                                     7/1/2016                   $1,360.76
                                     7/8/2016                    $263.99
                                    7/14/2016                    $199.38
                                    7/15/2016                  $37,750.99
                                    7/15/2016                  $13,497.70
                                    7/15/2016                   $1,131.23
                                    7/22/2016                    $244.39
                                     8/1/2016                  $39,960.67
                                     8/1/2016                  $13,728.51
                                     8/1/2016                    $932.21
                                    8/12/2016                    $239.49
                                    8/15/2016                  $41,047.54
                                    8/15/2016                  $14,326.57
                                    8/15/2016                   $1,162.09
                                    8/26/2016                    $259.09
                                    8/30/2016                    $541.14
                                     9/1/2016                  $39,445.62
                                     9/1/2016                  $13,872.27
                                     9/1/2016                   $1,112.86
                                     9/9/2016                    $268.89
                                    9/15/2016                  $42,422.55
                                    9/15/2016                  $14,558.24
                                    9/15/2016                   $1,227.63
                                    9/23/2016                    $256.64
                                    9/29/2016                  $38,609.52
                                    9/29/2016                  $12,950.13
                                    9/30/2016                   $1,102.83
                                    10/7/2016                    $232.14
                                   10/14/2016                  $39,398.27
                                   10/14/2016                  $13,031.32
                                   10/14/2016                   $1,253.50
                                   10/21/2016                    $222.34
                                    11/1/2016                  $34,880.83
                                    11/1/2016                  $11,132.27
                                    11/1/2016                   $1,050.33
                                   11/14/2016                    $217.44
                                   11/15/2016                  $33,692.27
Case 20-06252-lrc    Doc 1    Filed 11/08/20 Entered 11/08/20 22:27:29   Desc Main
                             Document      Page 92 of 104



                                  EXHIBIT G
              TRANSFERS TO EMPLOYEES THROUGH
              ADP ACCOUNT ENDING IN XXXX-5268
                    Date of Transfer                  Amount
                                   11/15/2016                  $10,833.81
                                   11/15/2016                   $1,200.93
                                   11/25/2016                    $207.64
                                     12/1/2016                 $32,064.14
                                     12/1/2016                 $10,246.47
                                     12/1/2016                  $1,065.95
                                     12/9/2016                   $207.64
                                   12/15/2016                  $29,729.09
                                   12/15/2016                   $9,367.69
                                   12/15/2016                   $1,162.97
                                   12/23/2016                    $202.74
                                   12/30/2016                  $26,678.87
                                   12/30/2016                   $9,271.05
                                   12/30/2016                   $1,080.03
                                      1/6/2017                   $200.29
                                     1/13/2017                 $29,335.95
                                     1/13/2017                 $10,817.82
                                     1/13/2017                  $1,257.61
                                     1/20/2017                   $185.59
                                     1/25/2017                  $1,038.75
                                      2/1/2017                 $25,068.26
                                      2/1/2017                  $8,948.44
                                      2/1/2017                  $1,054.29
                                     2/10/2017                   $183.14
                                     2/15/2017                 $25,669.38
                                     2/15/2017                  $9,483.96
                                     2/15/2017                  $1,347.96
                                     2/24/2017                   $190.49
                                      3/1/2017                 $28,512.39
                                      3/1/2017                  $9,375.45
                                      3/1/2017                  $1,044.31
                                      3/2/2017                   $184.70
                                     3/10/2017                   $188.04
                                     3/15/2017                 $28,332.93
                                     3/15/2017                 $10,007.86
                                     3/15/2017                  $1,097.07
                                     3/24/2017                   $212.54
                                     3/31/2017                 $31,369.92
                                     3/31/2017                 $10,145.19
                                     3/31/2017                   $960.91
Case 20-06252-lrc    Doc 1    Filed 11/08/20 Entered 11/08/20 22:27:29   Desc Main
                             Document      Page 93 of 104



                                   EXHIBIT G
              TRANSFERS TO EMPLOYEES THROUGH
              ADP ACCOUNT ENDING IN XXXX-5268
                    Date of Transfer                  Amount
                                        4/7/2017                $2,222.41
                                       4/14/2017               $33,069.11
                                       4/14/2017               $10,548.40
                                       4/14/2017                $1,065.37
                                       4/21/2017                 $224.95
                                        5/1/2017               $34,067.10
                                        5/1/2017               $10,621.07
                                        5/1/2017                $1,039.73
                                       5/12/2017                 $222.41
                                       5/15/2017               $36,552.92
                                       5/15/2017               $11,399.71
                                       5/15/2017                $1,128.28
                                       5/26/2017                 $224.95
                                        6/1/2017               $38,264.74
                                        6/1/2017               $11,992.48
                                        6/1/2017                 $975.06
                                        6/9/2017                 $237.62
                                       6/15/2017               $49,438.28
                                       6/15/2017               $12,423.23
                                       6/15/2017                $1,029.20
                                       6/23/2017                 $242.69
                                       6/30/2017               $41,692.04
                                       6/30/2017               $12,216.15
                                       6/30/2017                 $910.40
                                        7/7/2017                 $329.16
                                        7/7/2017                 $262.96
                                       7/14/2017               $42,640.51
                                       7/14/2017               $13,452.16
                                       7/14/2017                 $989.13
                                       7/21/2017                 $262.96
                                        8/1/2017               $40,411.23
                                        8/1/2017               $13,248.90
                                        8/1/2017                $1,322.50
                                        8/2/2017                   $15.30
                                       8/11/2017                 $257.89
                                       8/15/2017               $47,132.64
                                       8/15/2017               $14,630.65
                                       8/15/2017                $1,382.05
                                       8/25/2017                 $268.03
                                        9/1/2017               $40,344.16
Case 20-06252-lrc    Doc 1    Filed 11/08/20 Entered 11/08/20 22:27:29   Desc Main
                             Document      Page 94 of 104



                                   EXHIBIT G
              TRANSFERS TO EMPLOYEES THROUGH
              ADP ACCOUNT ENDING IN XXXX-5268
                    Date of Transfer                  Amount
                                     9/1/2017                  $13,140.48
                                     9/1/2017                   $1,250.50
                                     9/8/2017                    $252.82
                                    9/15/2017                  $44,255.66
                                    9/15/2017                  $13,451.93
                                    9/15/2017                   $1,237.13
                                    9/22/2017                    $237.62
                                    9/29/2017                  $37,253.61
                                    9/29/2017                  $11,428.47
                                    9/29/2017                    $813.50
                                    10/6/2017                    $219.88
                                   10/13/2017                  $30,536.86
                                   10/13/2017                   $9,949.51
                                   10/13/2017                   $1,150.00
                                   10/20/2017                    $204.67
                                    11/1/2017                  $34,385.59
                                    11/1/2017                  $10,840.66
                                    11/1/2017                    $940.00
                                   11/10/2017                    $227.48
                                   11/15/2017                  $30,504.23
                                   11/15/2017                   $9,518.21
                                   11/15/2017                   $1,015.00
                                   11/24/2017                    $217.34
                                    12/1/2017                  $30,639.73
                                    12/1/2017                   $9,678.23
                                    12/1/2017                    $785.00
                                    12/8/2017                    $199.60
                                   12/15/2017                  $26,796.36
                                   12/15/2017                   $9,044.51
                                   12/15/2017                    $880.91
                                   12/22/2017                    $197.07
                                   12/29/2017                  $25,233.93
                                   12/29/2017                   $8,137.50
                                   12/29/2017                    $816.62
                                     1/5/2018                    $189.46
                                    1/12/2016                  $22,715.12
                                    1/12/2016                   $8,236.59
                                    1/12/2016                    $855.54
                                    1/19/2018                    $179.32
                                    1/24/2018                    $986.45
Case 20-06252-lrc    Doc 1    Filed 11/08/20 Entered 11/08/20 22:27:29   Desc Main
                             Document      Page 95 of 104



                                   EXHIBIT G
              TRANSFERS TO EMPLOYEES THROUGH
              ADP ACCOUNT ENDING IN XXXX-5268
                    Date of Transfer                  Amount
                                        2/1/2018               $20,433.20
                                        2/1/2018                $6,737.36
                                        2/1/2018                 $650.00
                                        2/9/2018                 $174.25
                                       2/15/2018               $20,232.90
                                       2/15/2018                $6,963.15
                                       2/15/2018                 $854.74
                                       2/23/2018                 $159.05
                                        3/1/2018               $23,184.05
                                        3/1/2018                $7,803.67
                                        3/1/2018                 $650.00
                                        3/9/2018                 $174.25
                                       3/15/2018               $21,401.41
                                       3/15/2018                $7,092.04
                                       3/15/2018                 $720.20
                                       3/23/2018                 $181.86
                                       3/30/2018               $20,958.16
                                       3/30/2018                $7,000.50
                                       3/30/2018                 $668.24
                                        4/6/2018                 $198.56
                                       4/13/2018               $20,985.10
                                       4/13/2018                $7,247.99
                                       4/13/2018                 $718.13
                                       4/20/2018                 $182.84
                                        5/1/2018               $22,164.43
                                        5/1/2018                $6,852.23
                                        5/1/2018                 $648.35
                                       5/11/2018                 $193.32
                                       5/15/2018               $22,962.01
                                       5/15/2018                $7,241.91
                                       5/15/2018                 $803.71
                                       5/25/2018                 $193.32
                                        6/1/2018               $26,000.82
                                        6/1/2018                $7,655.88
                                        6/1/2018                 $732.29
                                        6/8/2018                 $188.08
                                       6/15/2015               $26,234.16
                                       6/15/2015                $8,374.22
                                       6/15/2015                 $789.65
                                       6/22/2018                 $201.18
Case 20-06252-lrc    Doc 1    Filed 11/08/20 Entered 11/08/20 22:27:29     Desc Main
                             Document      Page 96 of 104



                                   EXHIBIT G
                 TRANSFERS TO EMPLOYEES THROUGH
                 ADP ACCOUNT ENDING IN XXXX-5268
                    Date of Transfer                  Amount
                                    6/29/2018                    $27,460.45
                                    6/29/2018                     $8,874.06
                                    6/29/2018                      $741.50
                                     7/6/2018                      $206.42
                                    7/13/2018                    $27,555.56
                                    7/13/2018                     $9,050.61
                                    7/13/2018                     $1,008.81
                                    7/20/2018                      $211.66
                                     8/1/2018                    $27,153.76
                                     8/1/2018                     $8,004.19
                                     8/1/2018                      $720.47
                                     8/1/2018                        $30.34
                                    8/10/2018                      $206.42
                                    8/15/2018                    $26,250.40
                                    8/15/2018                     $8,837.04
                                    8/15/2018                      $853.05
                                    8/24/2018                      $201.18
                                    8/31/2018                    $25,775.90
                                    8/31/2018                     $7,802.03
                                    8/31/2018                      $738.50
                                     9/7/2018                      $201.18
                                    9/14/2018                    $30,153.87
                                    9/14/2018                     $9,005.07
                                    9/14/2018                     $1,001.70
                                    9/21/2018                      $203.80
                                    10/2/2018                     $8,061.00
                                    10/2/2018                      $810.58
                                    10/2/2018                        $33.96
                                   10/12/2018                        $35.00
                                   10/15/2018                    $29,529.61
                                   10/15/2018                     $8,345.35
                                   10/15/2018                      $783.46
                                   10/26/2018                      $206.42
                                   10/30/2018                      $709.92
                                    11/1/2018                    $24,638.54
                                    11/1/2018                     $7,204.60
                                    11/1/2018                      $813.50
                                    11/9/2018                      $203.80

         Total                                                 $4,047,911.67
Case 20-06252-lrc   Doc 1    Filed 11/08/20 Entered 11/08/20 22:27:29     Desc Main
                            Document      Page 97 of 104



                                EXHIBIT H
                     Transfers to American Express
                        Account Ending in 3497
      Date of Transfer        Amount            ID Number        Description
             11/13/2014         $18,219.90   W2700          ACH Payment
             11/21/2014         $99,857.28   W8360          ACH Payment
             12/12/2014         $21,075.60   W8580          ACH Payment
             12/29/2014         $74,219.50   W1328          ACH Payment
               1/12/2015        $29,620.07   W9200          ACH Payment
               1/25/2015        $43,866.35   W1928          ACH Payment
               2/13/2015        $36,165.90   W1952          ACH Payment
               2/23/2015        $46,867.90   W4034          ACH Payment
               3/11/2015        $33,814.39   W7562          ACH Payment
               3/26/2015        $62,044.68   W9650          ACH Payment
               4/14/2015        $31,038.28   W8590          ACH Payment
               4/29/2015        $81,249.29   W8060          ACH Payment
               5/14/2015        $46,059.22   W7430          ACH Payment
               5/26/2015        $99,967.36   W1348          ACH Payment
               6/12/2015        $60,494.47   W9392          ACH Payment
               6/19/2015       $114,838.97   W6860          ACH Payment
               7/20/2015        $39,312.32   W9168          ACH Payment
               7/29/2015        $83,103.25   W4392          ACH Payment
               8/11/2015        $45,229.40   W0166          ACH Payment
               8/26/2015       $134,832.06   W3866          ACH Payment
               9/11/2015        $38,512.78   W8436          ACH Payment
               9/30/2015       $136,312.89   W1908          ACH Payment
             10/14/2015         $37,463.55   W6694          ACH Payment
               11/9/2015       $102,543.91   W2254          ACH Payment
             11/19/2015         $44,002.11   W2762          ACH Payment
               12/4/2015       $102,336.67   W1070          ACH Payment
             12/28/2015         $22,004.07   W3030          ACH Payment
             12/29/2015            $268.00   W4110          ACH Payment
               1/19/2016        $70,000.00   W2058          ACH Payment
               1/29/2016        $44,159.58   W3784          ACH Payment
               1/29/2016         $8,304.54   W6640          ACH Payment
                2/5/2016        $62,369.55   W4876          ACH Payment
               2/19/2020        $40,000.00   W4210          ACH Payment
               2/19/2016        $37,423.82   W3432          ACH Payment
               3/11/2016        $43,586.56   W9844          ACH Payment
               3/17/2016        $44,212.62   W1936          ACH Payment
               3/17/2016        $15,670.42   W0712          ACH Payment
               4/12/2016        $67,215.53   W0190          ACH Payment
Case 20-06252-lrc   Doc 1    Filed 11/08/20 Entered 11/08/20 22:27:29     Desc Main
                            Document      Page 98 of 104



                                EXHIBIT H
                     Transfers to American Express
                        Account Ending in 3497
      Date of Transfer        Amount            ID Number        Description
               4/12/2016        $51,413.87   W0974          ACH Payment
               4/26/2016        $29,961.13   W5840          ACH Payment
                5/6/2016        $50,000.00   W3650          ACH Payment
               5/16/2016        $74,770.10   W6516          ACH Payment
               6/13/2016        $69,585.15   W6780          ACH Payment
               6/27/2016        $45,000.00   W6790          ACH Payment
                7/6/2016       $140,355.63   W6704          ACH Payment
                7/6/2016       $100,000.00   W7594          ACH Payment
                7/6/2016        $50,000.00   W9638          ACH Payment
                7/6/2016         $2,358.36   W8514          ACH Payment
               8/15/2016       $196,219.46   W5338          ACH Payment
               8/29/2016        $59,813.30   W0114          ACH Payment
               9/27/2016       $127,461.95   W9278          ACH Payment
             10/19/2016         $35,884.16   W5606          ACH Payment
               11/3/2016       $161,688.20   W2644          ACH Payment
             11/17/2016         $32,649.91   W4424          ACH Payment
             11/30/2016         $93,632.24   W9738          ACH Payment
               12/9/2016        $38,122.21   W5820          ACH Payment
                1/4/2017        $90,467.58   W7998          ACH Payment
               1/27/2017        $24,886.50   W0192          ACH Payment
               2/10/2017        $75,811.90   W1300          ACH Payment
               2/28/2017        $38,540.56   W0900          ACH Payment
                3/6/2017        $90,232.58   W5622          ACH Payment
                4/5/2017       $113,409.83   W8176          ACH Payment
               4/25/2017       $109,592.72   W7436          ACH Payment
               4/25/2017        $30,000.00   W6340          ACH Payment
               4/25/2017        $15,729.48   W1344          ACH Payment
               5/19/2017       $156,554.35   W6758          ACH Payment
               5/31/2017        $33,057.96   W0620          ACH Payment
               7/10/2017       $172,845.18   W1880          ACH Payment
               7/27/2017        $21,393.30   W6676          ACH Payment
               7/28/2017       $183,551.33   W4136          ACH Payment
               8/18/2017        $32,614.41   W8724          ACH Payment
                9/8/2017       $175,612.84   W6704          ACH Payment
               9/21/2017        $27,339.87   W0636          ACH Payment
             10/10/2017        $138,403.43   W2192          ACH Payment
               11/7/2017       $110,242.77   W6282          ACH Payment
               11/7/2017        $10,200.38   W7106          ACH Payment
Case 20-06252-lrc   Doc 1    Filed 11/08/20 Entered 11/08/20 22:27:29      Desc Main
                            Document      Page 99 of 104



                                EXHIBIT H
                     Transfers to American Express
                        Account Ending in 3497
      Date of Transfer        Amount             ID Number        Description
             11/21/2017          $14,745.99   W1538          ACH Payment
             11/21/2017           $7,451.48   W6730          ACH Payment
             11/29/2017          $46,165.45   W2064          ACH Payment
               12/8/2017         $97,019.08   W1288          ACH Payment
               1/10/2018         $52,142.42   W4988          ACH Payment
               1/26/2018         $13,205.64   W2794          ACH Payment
                2/9/2018         $51,240.23   W8266          ACH Payment
               2/22/2018          $8,578.81   W4022          ACH Payment
                3/9/2018         $52,472.27   W5050          ACH Payment
                3/9/2018         $11,241.28   W0954          ACH Payment
               3/23/2018         $24,404.30   W0494          ACH Payment
                4/2/2018         $13,898.59   W0584          ACH Payment
               5/10/2018         $53,718.97   W4298          ACH Payment
               5/17/2018          $8,452.72   W1706          ACH Payment
                6/8/2018         $52,181.55   W0864          ACH Payment
               6/22/2018         $10,080.44   W2158          ACH Payment
                7/6/2018         $75,280.22   W2376          ACH Payment
               7/27/2018          $9,791.19   W1080          ACH Payment
               8/10/2018         $91,139.14   W3014          ACH Payment
               8/24/2018         $10,247.73   W5826          ACH Payment
               8/31/2018         $74,375.37   W3202          ACH Payment
               9/28/2018         $81,021.38   W1842          ACH Payment
               9/28/2018          $6,713.94   W4882          ACH Payment
             10/26/2018           $6,413.40   W3770          ACH Payment
                  TOTAL       $5,999,647.02
Case 20-06252-lrc    Doc 1    Filed 11/08/20 Entered 11/08/20 22:27:29   Desc Main
                             Document     Page 100 of 104


                                  EXHIBIT H
                       Transfers to Chase Credit Card
                          Account Ending in 9224
      Date of Transfer         Amount          ID Number        Description
             11/10/2014           $24,610.60
             11/14/2014           $21,934.20
             11/24/2014           $24,138.60
               12/3/2014          $15,528.70
             12/11/2014           $16,671.90
             12/18/2014           $23,881.40
             12/30/2014           $24,922.40
               1/16/2015          $23,147.78
               1/28/2015          $22,294.64
                2/5/2015          $16,187.90
               2/12/2015          $16,804.55
               2/18/2015          $14,932.60
               2/24/2015          $25,453.12
                3/3/2015           $7,221.10
                3/4/2015          $18,749.10
               3/10/2015          $14,083.25
               3/16/2015          $19,855.41
               3/20/2015          $61,593.43
                4/3/2015          $79,498.42
               4/20/2015          $52,285.98
                5/4/2015          $18,512.54
                5/6/2015          $54,388.54
                5/7/2015            $359.80
               5/18/2015          $90,000.00
               5/20/2015          $25,618.72
               5/26/2015          $18,045.66
                6/1/2015          $48,180.70
                6/8/2015          $43,135.65
               6/11/2015          $40,409.81
               6/18/2015          $46,904.00
               6/26/2015          $36,472.63
                7/1/2015          $37,488.16
                7/3/2015          $40,000.00
                7/9/2015          $40,000.00
               7/15/2015          $30,000.00
               7/20/2015          $15,865.09
               7/21/2015          $16,952.88
               7/23/2015          $35,907.81
               7/29/2015          $25,944.45
               7/30/2015            $324.46
                8/3/2015          $42,348.31
                8/7/2015          $37,064.04
Case 20-06252-lrc        Doc 1    Filed 11/08/20 Entered 11/08/20 22:27:29         Desc Main
                                 Document     Page 101 of 104


                                      EXHIBIT H
                          Transfers to Chase Credit Card
                             Account Ending in 9224
      Date of Transfer             Amount          ID Number              Description
              8/12/2015               $37,757.41
              8/17/2015               $30,000.00
              8/19/2015               $50,000.00
              8/20/2015                $5,486.11
              8/25/2015               $38,506.36
               9/1/2015               $58,546.10
               9/8/2015               $30,000.00
              9/14/2015               $20,592.11
              9/18/2015               $45,870.97
              9/22/2015               $50,714.53
              10/1/2015               $47,460.11
              10/7/2015               $59,565.37
             10/13/2015               $38,160.95
             10/19/2015              $30,000.00       2388486623   Epay
             10/23/2015              $20,223.86       2393539779   Epay
             10/28/2015              $23,679.63       2398520800   Epay
              11/2/2015              $20,869.48       2402158033   Epay
              11/9/2015              $32,249.11       2410555920   EPay
             11/20/2015               $8,910.27       2424072612   EPay
             11/24/2015              $14,930.00       2428492704   EPay
              12/7/2015              $45,668.19       2441539974   EPay
              12/9/2015              $15,659.38       2445115475   EPay
             12/21/2015              $31,727.55       2458078370   EPay
              1/14/2016              $16,330.43       2487751750   EPay
              1/14/2016               $1,000.00       2487651637   EPay
              1/20/2016              $50,000.00       2493934431   Epay
              1/22/2016              $50,000.00       2503473267   EPay
               2/8/2016              $62,369.55       2513772609   EPay
              2/29/2016              $19,432.44       2537748804   EPay
              3/14/2016              $30,000.00       2555384498   Epay
              3/18/2016              $15,000.00       2562188774   EPay
               4/4/2016              $23,000.00       2577565851   EPay
               4/8/2016              $30,000.00       2584931901   Epay
              4/13/2016              $30,000.00       2590512528   EPay
              4/14/2016               $3,520.00       2590613099   EPay
              4/20/2016              $50,000.00       2598861337   EPay
               5/2/2016              $75,000.00       2609999018   EPay
               5/5/2016              $40,000.00       2617070219   EPay
              5/16/2016              $50,000.00       2627626076   EPay
              5/27/2016              $80,000.00       2642020953   EPay
              6/14/2016              $75,000.00       2662891031   EPay
              6/29/2016              $78,659.07       2679962498   EPay
Case 20-06252-lrc        Doc 1    Filed 11/08/20 Entered 11/08/20 22:27:29         Desc Main
                                 Document     Page 102 of 104


                                      EXHIBIT H
                          Transfers to Chase Credit Card
                             Account Ending in 9224
      Date of Transfer             Amount          ID Number              Description
              7/11/2016              $50,000.00       2694117694   EPay
              7/12/2016              $37,140.80       2696427279   EPay
               8/1/2016              $80,000.00       2717615531   Epay
              8/15/2016              $80,000.00       2736752008   EPay
               9/6/2016             $100,000.00       2762285722   EPay
              9/23/2016             $100,000.00       2784134277   Epay
             10/17/2016             $120,000.00       2810247810   EPay
              11/7/2016              $70,000.00       2836705366   EPay
             11/25/2016              $90,000.00       2860074196   EPay
               1/5/2017              $63,938.02       2911204987   EPay
              2/15/2017              $55,017.13       2963632642   EPay
               3/9/2017               $3,783.15       2994164608   EPay
              3/17/2017               $1,100.00       3005099461   EPay
              3/27/2017              $60,000.00       3016419544   EPay
              3/31/2017              $35,000.00       3022507268   EPay
              4/21/2017               $1,875.00       3050973304   EPay
               5/2/2017              $80,000.00       3064831041   EPay
              5/22/2017              $80,000.00       3090011308   EPay
              6/12/2017              $60,000.00       3118490537   EPay
               7/3/2017              $50,000.00       3144760310   EPay
              7/19/2017              $80,000.00       3169783154   EPay
               8/7/2017              $50,000.00       3192040263   EPay
              8/21/2017              $80,000.00       3210861960   EPay
              9/11/2017              $80,000.00       3237712286   Epay
              10/3/2017             $100,000.00       3269957552   EPay
              11/8/2017              $96,520.19       3318621268   EPay
               1/8/2018              $10,000.00       3400898094   EPay
              2/20/2018              $21,421.95       3457847247   EPay
              3/12/2018              $23,000.00       3489232691   EPay
              4/13/2018              $21,000.00       3536974844   EPay
               6/4/2018              $21,714.61       3607181555   EPay
               7/9/2018              $72,215.37       3656561188   EPay
              8/20/2018              $35,000.00       3717154460   Epay
              10/1/2018              $62,778.15       3775226793   EPay
             10/29/2018              $30,000.00       3815822726   EPay
              11/7/2018               $5,552.23       3831710804   EPay
                 TOTAL             $4,810,663.91
Case 20-06252-lrc   Doc 1    Filed 11/08/20 Entered 11/08/20 22:27:29   Desc Main
                            Document     Page 103 of 104



                                 EXHIBIT I
             FALKEN, LLC (d/b/a TRIDENT TECHNOLOGY)
      ONE YEAR PREFERENTIAL TRANSFERS              FRAUDULENT TRANSFERS
           11/08/2017-11/09/2018                    11/10/2014-11/09/2018
        DATE                      AMOUNT         DATE                     AMOUNT
       1/11/2018      $            7,400.00    11/13/2014     $         10,200.00
        2/1/2018      $            7,400.00    11/26/2014     $          9,941.64
        2/1/2018      $            7,400.00    12/12/2014     $          9,800.00
       2/14/2018      $            7,100.00    12/30/2014     $          9,950.92
       2/28/2018      $            7,000.00    1/14/2015      $          9,000.00
       3/14/2018      $            7,000.00    1/29/2015      $         10,300.00
       3/29/2018      $            6,900.00    2/12/2015      $          9,951.25
       4/12/2018      $            7,300.00    2/26/2015      $          9,700.00
       4/30/2018      $            7,100.00    3/11/2015      $          9,700.00
       5/14/2018      $            7,100.00    3/30/2015      $          9,900.00
       5/31/2018      $            7,100.00    4/13/2015      $         11,900.00
       6/8/2018       $            6,900.00    4/30/2015      $          9,700.00
       6/28/2018      $            6,800.00    5/12/2015      $          9,600.00
       7/12/2018      $            7,100.00    5/29/2015      $         11,700.00
       7/31/2018      $            7,300.00    6/12/2015      $         20,000.00
       8/17/2018      $            6,900.00    6/29/2015      $         13,100.00
       8/30/2018      $            7,100.00    6/29/2015      $         20,000.00
       9/13/2018      $            7,000.00    7/14/2015      $         13,100.00
       9/28/2018      $            6,900.00    7/29/2015      $         12,300.00
      10/12/2018      $            7,100.00    8/12/2015      $         13,000.00
       11/2/2018      $            6,900.00    8/31/2015      $         13,900.00
                                               9/14/2015      $         12,100.00
                                               9/22/2015      $         11,000.00
                                               10/14/2015     $         12,900.00
                                               11/2/2015      $         12,100.00
                                               11/17/2015     $         11,600.00
                                               12/4/2015      $         11,600.00
                                               12/14/2015     $         11,200.00
                                                1/7/2016      $         10,200.00
                                               1/14/2016      $          9,700.00
                                               1/29/2016      $         11,600.00
                                               2/11/2016      $         10,800.00
                                               2/29/2016      $         10,800.00
                                               3/14/2016      $         10,800.00
                                               3/31/2016      $         10,700.00
                                               4/14/2016      $         10,300.00
                                               4/28/2016      $          9,500.00
                                               5/12/2016      $          9,800.00
                                               5/31/2016      $          9,600.00
                                               6/14/2016      $          9,700.00
                                                7/1/2016      $         11,000.00
Case 20-06252-lrc   Doc 1    Filed 11/08/20 Entered 11/08/20 22:27:29       Desc Main
                            Document     Page 104 of 104



                                 EXHIBIT I
            FALKEN, LLC (d/b/a TRIDENT TECHNOLOGY)
      ONE YEAR PREFERENTIAL TRANSFERS                  FRAUDULENT TRANSFERS
           11/08/2017-11/09/2018                        11/10/2014-11/09/2018
        DATE                      AMOUNT             DATE                     AMOUNT
                                                   7/14/2016      $         11,500.00
                                                   7/29/2016      $         11,500.00
                                                   8/17/2016      $         11,500.00
                                                   8/31/2016      $         11,400.00
                                                   9/14/2016      $         11,500.00
                                                   1/11/2018      $          7,400.00
                                                    2/1/2018      $          7,400.00
                                                    2/1/2018      $          7,400.00
                                                   2/14/2018      $          7,100.00
                                                   2/28/2018      $          7,000.00
                                                   3/14/2018      $          7,000.00
                                                   3/29/2018      $          6,900.00
                                                   4/12/2018      $          7,300.00
                                                   4/30/2018      $          7,100.00
                                                   5/14/2018      $          7,100.00
                                                   5/31/2018      $          7,100.00
                                                    6/8/2018      $          6,900.00
                                                   6/28/2018      $          6,800.00
                                                   7/12/2018      $          7,100.00
                                                   7/31/2018      $          7,300.00
                                                   8/17/2018      $          6,900.00
                                                   8/30/2018      $          7,100.00
                                                   9/13/2018      $          7,000.00
                                                   9/28/2018      $          6,900.00
                                                   10/12/2018     $          7,100.00
                                                   11/2/2018      $          6,900.00



        TOTAL         $         148,800.00 TOTAL                  $        669,943.81
